Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 1 of 83

August 5", 2019

Honorable Colleen McMahon Patrick Daniel Nayyar
Chief Judge of S.D.N.Y Reg. No: 77606-053
Daniel Patrick Moynhan Courthouse F.C.I Pollock

Southern district of New York P.O. Box 4050

500 Pearl Street Pollock, LA 71467-4050
New York, NY 10007

Honorable Chief Judge Colleen McMahon.

Let me introduce myself to you, my name is Patrick Daniel Nayyar. And
my case is in the Southern District of New York: Case number 1:9-CR-
01037(RWS). | |

My heartfelt and sincere condolence to the family of Judge Robert
Workman Sweet, recently it came to my knowledge that Judge Sweet has pass
away and even though our path may be antithetical. After all, breath is the first
thing we experience and the last thing to go when we leave. This reminds
everyone of us to closely examine what will be our final resume in the casket. In
the book of Ecclesiastes say: “It is better to go to a house of mourning then to
go to a house of feasting”-““The heart of the wise is in the house of mourning.”
The end of our lives, every one of us will stand before our creator. This is the day
~ our own compassion extended toward others and ourselves will be the scale by
which we are measured. I do not write this letter lightly. Even as I pen these words
down: my dear mother lies in Mount Sinai Hospital in New York on life support
equipment. My wish if she passes on: that I may be able to give her the same
beautiful farewell going home as I did for our father 11 years ago. But for now my

hands are tied knowing: this darkest night too shall end in bright day.

1 of 16
Case 1:09-cr-01037-RWS Document111 Filed 09/09/19 Page 2 of 83

Come now, the Defendant Patrick Daniel Nayyar, request the
honorable chief Judge to appoint a new judge to my case. If need be, J do have the
right to file a new motion. Justice does not stop because Judge Sweet is deceased,
especially my case cannot be put to rest and neither the Judges in the Southern
District of New York can wash their hands like Pontius Pilate. The injustice and
the judicial mistake committed in my case cannot be buried with the law. I
apologize if I sound undiplomatic. If you were in my shoes you will understand.

Marcus Aurelius said “Measure of a man can only by judged by what
he cares most about.” I do care about my name and character. The Department of
Justice there are many young prosecutors fresh out of Ivy League Universities,
working very hard to climb that ladder of success. Nothing wrong with this but
what wrong is: using unfair means to discredit the accused and also deceive the
courts by their lies, which are presented as truth. After all, many of them have
been taught by character defective professors (such as Preet Bharara from New
York University Law School). They will continue to practice the art they have
learned and compete until they are exposed, caught or stopped by the Courts.

That is why integrity of the Judges are every important. They are the check
and balance to serve: the poor and the rich, the humblest and the most powerful,
the uneducated and the educated. However there is another side to our Judicial
System, where the truth is being hidden from the public on a massive scale. Take
my case as an example: I was charged with five counts, out of which four of the
indictment is relating to “Material Support of Terrorism” I did take my case to
trial and also testified on the witness stand before late Judge Robert Workman
Sweet. And my second circuit Judges for my direct appeal are; Danny Chin and
Christopher F. Droney and the circuit Judge is Katherine B. Forrest. There is a
clear sad delinquency in our Justice System: you'll see my case attest, there is a
“Reckless disregard for the truth” in our courtroom and especially here in the

Southern District of New York.

2 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 3 of 83

The Defendant, Patrick Daniel Nayyar: in his pro-se Omnibus Motion (s)
dated August 21, 2013 in congruence with December 8, 2013, declares egregious
violation of the Defendant’s rights during a Jury trial here in the Southern District
of New York. Some of those unfair and unjust acts were: during the deliberation,
the jury said to the judge: that they were having a hard time to convict
“Nayyar” of “Material Support of Terrorism” — The judge Robert Workman
Sweet’s instruction to the jury was: “It doesn’t matter whether ‘Nayyar’
committed the crime or not, it is his intention.”

The jury came back with a guilty verdict on all four counts of “Terrorism”
charges. The District Judge violated the basic precept of justice by elucidation his
purpose: an error (s) by injecting “It is his intention” — “doesn’t matter if
Nayyar committed the crime or not”, Here “The truth finding function” of the
jury was compromised, by this prejudice act and other. The District Judge needs to
be aware of his position especially in a Jury trial. In our judicial system: the jury
has an unquestionably valid role in the verdict. As reiterated by the associated
Justice Neil Gorsuch: “Supreme Court precedent gives Juries, not Judges, the
power to determine Criminal Conduct.”

In the Defendant Case: late Judge Sweet demonstrated time and again did
show his willingness to flout his authority by the abuse of power vested upon him.
The District judge violated the Defendant rights: before, during and after the trial.
And also on direct appeal (Oral argument hearing dated September 22, 2016)
did show Continual Inclination to break clear from the law and row with the
prosecutors and the law-enforcement agents. In course of the trial and direct
appeal the prosecutors (AUSA’s Brendon Meguire, Sean S. Buckley and
Stephen J. Ritchin) and the law-enforcement agents (FBI S.A Michael D. Kelly
and NYPD Det Michael O’Brien) did violate Nayyar’s right as: Egregious
Constitutional violation, illegal search and seizure, botched execution of affidavit,

the warrant and searches obtained in bad faith, violation of due process and to

3 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 4 of 83

legitimatize blatant lies and false statement from the prosecutors and the law-
enforcement agents in his courtroom, is atrocious and shamefully immoral.

The District Judge Sweet has reckless disregard for the truth, even
when the evidence demonstrate and prove otherwise. This type of premise or
occurrence in the Courtroom here in the Southern District of New York arises
often. The only logical sense is the underlying fact: where the District Judge
unreasonably “CYAs” for the dishonest and vindictive prosecutors and the indign
law-enforcement agents (FBI S.A Michael D. Kelly and N.Y.P.D Det Michael
O’Brien). The District Judge violated the canon code of law to be ‘Candor’ and
the Constitution of the United States of America.

The Standard...error (s) of this basic, motive, action, intent, belief or
decision are so intrinsically harmful as to require reversal (Cause) the error (s)
justifying and render a trial fundamentally unfair. The Court here in the Southern
District of New York cannot violate the “Due process”. An established course for
judicial proceedings designed to protect the legal right of the individual.

The unquestionable valid role of Judges are also to protect “The right to
fair trial” - “A lie is a lie, no matter what the subject is, and if it is in any way
relevant to the Case, the judge have the legal responsibility and duty to
correct what you now know to be false, and the judge have a duty to elicit the
truth.”

The case of Patrick Daniel Nayyar here in the Southern District of New
York: the justice was a complete wash out. A threat to justice anywhere, is a
threat to justice everywhere.

The conformist image of these Judges which is self-assuring, independent
and their willingness to cut-up and row with the prosecutors clearly shows. the
truth in our courtroom is being hijacked. Nevertheless it does give the presiding
Judge the ridiculous sense of achievement, because 97% of the individuals
indicted, plead guilty to the crime and 3% or less goes to trial. And the Defendants
who are found guilty do not have the guts and the courage to challenge the

4 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 5 of 83

System. The Defendant, Patrick Daniel Nayyar may be exceptional, only
because of God’s grace. You will have to read the 44 pages document to
understand the case better. Here are few new details connected to my case, What I
am hoping to achieve by writing this letter: all I want the court here in the
Southern District of New York to represent Justice. I am very sure all the
citizens of this great country want our Justice back. What I have stated here is
serious allegation and there are many other cases like mine in the S.D.N.Y.

Judges cannot delegitimize the fact. As I stated earlier in my case: the facts
were distorted. There is no greater tyranny committed in our country in the name
of law and Justice, by the abuse of power and position at the highest level. Look,
one of our most prestigious law enforcement entities in the world: the Federal
Bureau of Investigation (FBD) had just two directors from 2001 to 2017; they
were Robert S. Mueller and James B. Comey. If we are to closely examine
their record. How Robert S. Mueller and James B. Comey have advocated
mass domestic surveillance for many years. These two men have worked like
a tag team promoting the interest of surveillance contractors under the guise
of protecting America.

This is from Columbia Journalism Review: in 2016, the story is not only
about the incredible surveillance power of the U.S. intelligence community but
also about FBI failures and corruption. And according to credible top level FBI
whistle blowers, including Mr. Terry Albury: that these capabilities are out of
control. Worse yet, according to a decorated FBI communication analysis unit
chief, the surveillance protocols are not even effective to stopping “Terrorism”
which is their primary purpose. Except for those man and women who were
involved in the “Mass Surveillance Program” did build their careers and grab
power and destroyed many families. Back in 2014 by own FBI’s chief Mr.
Bassem Youssef and his team (Communication Analysis Unit) specifically did
warned FBI Director James B. Comey that surveillance programs were open

to abuse and the surveillance programs were a considerable waste of time and

5 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 6 of 83

resource. And they had disrupted only one terrorist plot in more than twelve
years. |

So, the FBI started to created crime out of a new cloth to justify their
agenda. And thus: Mr. Patrick Daniel Nayyar is indicted in the Southern
District of New York for “Material Support of Terrorism”. And yet the
prosecutors from the S.D.N.Y stated in the trial summation dated March 27,
2012: “As J said before, there is no claim here that the Defendant (Nayyar) is
a terrorist. No one is arguing that the Defendant was planning to blow
anything up or commit any act of violence. Not at all, ladies and gentlemen:
nor does the government argue that the Defendant was a member of
Hazballah.” This is government official statement attesting for me: yet the Judge
Robert Workman Sweet still railroaded the Defendant (Nayyar) and sentenced
him to 15 years in prison. This is reckless, irresponsible and misguided judgment
on the part of late Judge Sweet. Not to state other “Fake accusations” and “Lies”
injected as truth to tear down my character and to win the trial. This is outrageous
and unacceptable; it has made the Southern District of New York into “Justice
Due-jour”’.

For almost two decade these organized scoundrels; Robert S. Mueller,
James B. Comey, Andrew McCabe (In 2006 was promoted under Mueller
and moved from New York to FBI headquarter in Washington D.C. he was a
unit chief in charge of terrorism and extraterritorial investigation) and along
with their associates have used their, political and technical power to target
millions of innocent American for their purposeful agenda. And dragged many
under the fallacious indictment of: “Material Support of T errorism.” These
scoundrels for their own greed and agenda has prosecuted over 3000 case by
creating a illegal criminal plot, entrap their target and foil their own illegal
plot. And these “Preemptive prosecutions” where no real criminal activity
occurred on terrorism. And the real terrorists are not apprehended. What a

disgrace to our society.

6 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 7 of 83

This widespread cronyism and self-enrichment on the part of Mr. Mueller
and Mr. Comey’s gang to cash-in, by advising the very surveillance
contractors who got billions of dollars from tax payers. These men have
tarnished the role of the FBI by pushing their ideology and purposeful agenda.
The American public and the Judges across the board must return the FBI to
its proper role of solving crimes and not creating crimes. What has been done
under the umbrella of “Material Support of Terrorism” is a disgrace to our
nation, These men who are willing to destroy American families for their
personal greed, adds insult to injury, to the families that have suffered on both
sides of this catastrophe. This may be one of the reasons today the American
public is upset with Capitalism.

This genocide against American families has caused a societal shift. The
truth will prevail. It cannot be hidden, no matter how hard everybody that are
involved tries to sweep it under the carpet. And judges cannot become quiescent
observer or participant to a golden chalice of fiendish. The media also need to
regain their credibility by not becoming political operatives or propaganda
advocated for corporate America of practice the art of ventriloquism. None of us
can deny what happened on 9/11. And to use this horrific tragedy to make
business of it by injecting and permeating fear into our society is sacrilege. We
live in United States of America and not in North Korea or a Communist Socialist
country.

The indign officers who are involved in my case: the FBI Special Agent
Michael! D. Kelly and the N.Y.P.D Joint terrorism task force Det. Michael
O’Brien are even more dangerous, because they are next to people of power.
These men have authority and no responsibility. These men have “Raw exercise
of power” by which they can destroy a man’s reputation, put him in prison, and
disrupt his life and his family. 1 do have documents and transcripts from the
government as evidence to show how these two officers are truthless and

charlatan, such men brings disgrace to our prestigious law-enforcement, They

7 of 16
Case 1:09-cr-
1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 8 of 83

will do whatever it takes to please the “Alpha Dog” in order to advance their
career. (Reminds me of HMV BRAND- a dog listening to “His Maters Voice)

Our Justice System has become a sort of state within the state with octopus-
like tentacles that authorize the “Controversial terrorism surveillance program”
through a net work of confidential informers. These informants are sent into the
society to entrap the most expendable person of to target an individual for a
reason, they and God only knows. (These informers are criminals from within
the Justice System with a free get out of Jail card.) The prosecutors, also abuse
this “Raw exercise of power” and along with their “Tmmunity status”, the abuse
is even greater here in the SDNY. They are: creating a crime from new cloth,
plucking the low hanging fruits, on a fishing expedition, frivolous charges, false
statement, canard, egregious, malicious, vindictive prosecution and violating the
United States Constitution and more.

It is nearly impossible to fight this “Raw exercise of power” being abused
by individuals who are representing their own agenda, and not for the benefit of

the public. Even their media partners, steam-rolls over you. They define to the
| public who you are; they destroy you by dragging your name through the mud,
finally you become a number in the FBOP system. In a sense you are drowning,
where you cannot reach the surface. ‘This injustice is happening in our society
because “The Gate-Keepers of our Constitution” has lost their credibility. The
credibility is indeed the “Backbone” of our Justice Department (DOJ)

These powerful men and women have leaded us to evil and madness by
their wicked acts. They are convinced that they cannot be touched and therefore
they confidently destroyed others for self-enrichment. This thirst for power: has
turned many honorable men and women to become liars. They create fanaticism
and the public gets hypnotized by their agenda, While the media fans the idea into
a raging wild fire and get handsomely paid by the very surveillance contractors.
The end result: destruction of many American families, all because of money,

power and greed. (This story should be the real “American Greed”) In the Old

8 of 16
Case 1:09-cr-
cr-01037-RWS Document 111 Filed 09/09/19 Page 9 of 83

Testament, book of Zechariah says “Thus speaketh the lord of host saying
execute true judgment, and show mercy and compassions every man to his
brother: And oppress not the widow, or the poor, and let none of you imagine
evil against his brother in your heart.”

These are the words of former FBI Director Robert S. Mueller
“Gentleman: criticism of the bureau is a non-starter.” This is the reason why
almost all defense lawyers are afraid to take on the system: if they do they end-up
destroying their own career so they go with the flow. These two perfidious former
prosecutors Robert S. Mueller and James B. Comey not only tarnished the most
prestigious law enforcement agency the FBI but also destroyed many lives under
“Counter terrorism surveillance.” The law of karma. what goes around
comes around, These men targeted millions of American citizens in the mass
surveillance operation and incarcerated thousands of men and women under the
abusive “terrorism entrapment.” Today millions of Americans are watching
these scoundrels being disgraced for systemic corruption within the bureau. The
truth always prevails. This is what happens: when you jive on the dance floor
waxed by the tears of many families. God works in a mysterious ways. None of
these systemic corruptions within the FBI and the DOJ would have come to
light if Mr. Donald J. Trump would not become the President of United
States of America.

Recently we have seen cowardly act of terrorism on innocent people.
Whether the act was done in California, Texas or Ohio, it hurts every one of us in
the country. This blame game and marginalizing people for their race, colour,
belief or class doesn’t help: it will only divide and destroy our society. Just as
President Trump gaid “Open wounds cannot heal, if we are divided” there is
much truth to this statement. Our justice system has divided many families and
wounded many men and women. These scars are open and deep. Even when they
are released these wounds are tender. Judges has the power to help these

individual and their families to heal.

9 of 16
Case 1:09-cr- -
cr-01037-RWS Document 111 Filed 09/09/19 Page 10 of 83

The prosecutors in the Southern District of New York tell the indicted:
“To accept responsibility for your action.” Shouldn’t they eat their own words?
Also it is so easy for prosecutors in the Southern District of New York to call
someone a “Pathological Liar” when in fact they are the one’s possessed by the
“prince of lies.” The Judges tell us that the task of the prosecutors and the court is
not simply to enforce the rules but also to teach the people morals. The truth is:
morals are only taught to the poor, the unschooled and the humiliated. And
moral standard for the rich, the powerful and the influential are different.
This stifled justice and crucial transparency become opaque. The rule of law is
supposed to work for the accursed and the accuser. And those found guilty must
pay the penalty in the same manners they arrest and punish other. Only then will
the justice be restored.

Here is another prime example case of Jeffrey Epstein that has come up in
the Southern District of New York. What had happened to the Justice, the first
time is a shame. This ig the reason why Justice cannot become a Cats-paw: and be
manipulated by and for political agenda. The public is cognizant that there are
numerous powerful men and women that are involved with Jeffrey Epstein’s
criminal sexual propensities.

My question: is conspiracy indictment only for the poor, the uneducated,
the black, the Hispanic and the “Basket of deplorable white? How it is the rich, the
powerful and the academia are not pulled into the “Conspiracy” dragnet? In the
Southern District of New York: if an individual is charged for “Drug trafficking”
both seller and buyers get busted, arrested and indicted. Now in J effrey Epstein’s
“Sex trafficking” charged: we the public for now only see the seller or trafficker
(Jeffrey Epstein) indicted. Where are the consumers of buyers of recipient, in this
“Sex trafficking” sndictment? (There can’t be no trafficking without goods being
purchased or exchanged.)

What was done in the dark will come out in the light. And most of these

shrewd customers are men of Jurisprudent or has worked in the criminal justice

10 of 16
Case 1:09-cr- -
01037-RWS Document 111 Filed 09/09/19 Page 11 of 83

system. Now why this is important? They are the authorities on the law and they
do have full knowledge of the law as to what constitutes a crime. Now, these
honorable promiscuous poachers are denying: That they don’t know these young
ladies. And they even formulate a new strategy to make these young ladies to be
“predators” and they are the “Prey”. These men must be brought to justice
because of irreparable damage that was done to these young ladies. If justice fails:
the message is very joud and clears that here in the Southern District of New
York there is “Two tier justice systems”. Therefore the judicial credibility is lost
in this District.

The American public is also watching Judge Richard M. Berman who was
after all appointed by our beloved “Playboy” President Bill Clinton. Will the
District Judge erode the integrity of justice or justice itself will become Co-opted.
The public will have to wait and see. The time has come to test the Southern
District of New York: whether these prosecutors have the courage to prosecute
these real “Untouchables”. This is the reason why Mr. Jeffrey Epstein got away
the first time. This time, Jeffrey Epstein case is a political shenanigan to pull
down or disgrace one other individual and grease the rest of the skids.
Unfortunately as I was penning this letter Mr. Jeffrey Epstein committed suicide.
may God bless his soul (Case closed but for politics and conspiracy theories.) And
those who were planning their career move On Epstein’s case also have stalled.
Nevertheless the Southern District of New York has become the anticyclone in the |
DOJ.

If this similar case was to happen to a “plack man” in the Southern
district of New York, his whole family and all has friends that are listed on his
cell phone, including his grandfather: just because the said calls that was made,
came from his home according to cell-tower expert. And all of them would be
pulled into a conspiracy indictment, This is the realty the public needs to see and

know. That is why Senator Daniel Patrick Moynihan said “The rise of single

11 of 16
Case 1:09-cr- -
01037-RWS Document 111 Filed 09/09/19 Page 12 of 83

parenthood in black families as social ill.” This is why 38% of the prison
population is black.

I am sure many Judges across United States of America aborres.
the plight of the Rohingya, 4 Muslim ethic minority of Burma. Another man
made catastrophic humanitarian disaster. This is a perfect textbook example of
ethnic cleansing. Similar dreadful human calamity is happening in our Own
backyard and many don’t even notice it. These young black men mostly reared in
“Luckless housing projects”, their trajectories are spectacularly diverging, and
divorced because: most of their fathers are already in prison for years. These kids
grow up without fathers. The law enforcement trolls these poor neighborhoods and
dragnet these younger men into the justice system. The justice has turned these
young, men into worse feral dogs: yicious and wondering within the confines of
their neighborhood or inside the prison walls. This is what justice has done to our
society and decimated our black population. These young men and women needs
to be educated so their thought pattern will change. Justice system has made these
young black men malapropos in our society

While their feisty inspirational mothers are toiling the kitchen sweating and
working at low paying jobs, just to make ends meet. Their wish fulfillment is:
mazel-tov upon her family, praying more and more with a hope that ber
grandchildren would escape the prison. And these incarcerated young men’s
“baby mothers” (so fondly called by inmate) are faced to pay the bills and feed
the starving children. These young mothers in order to make ends meet, sell
themselves as matket women and gets pregnant again by another men just released
from prison. This only adds unpleasantness and more burdens to the young
women. Furthermore relationships are destroyed. Thanks to the Federal Bureau
of Prison, where inmates are shipped around as U.P.S across United States: This
is what Justice has become of late: such a rational passion for dispassionate

irrationality. This mocks the American jurisprudence for fairness.

12 of 16
Case 1:09-cr- -
01037-RWS Document 111 Filed 09/09/19 Page 13 of 83

The arc of Justice is much like “A Discourse On Equality” by Jean
Jacques Roussean said “Man is born free and everywhere he is in chain.” also
“mankind is naturally good, but political society corrupts him, society makes
people selfish.” Therefore “The laws are always useful to those with possession
and harmful to those who have nothing.” This may be the reason why Judges
helps to build the “Prison Industrial Complex” which has turned inmates into
commodities thereby denying them humanity and Justice. This seed which has
germinated over mary decades may be the downfall of our society tectering today
on the brink of moral collapse. One might debate that these are criminals, the facts
are lob sided. American people are tried of being dumb down. |

Of late, public has notice how Justice is tied to the powerful, the wealthy,
the well connected academia, the corporate America, and last not the least to the
people who had or has appointed them. When our allegiance to the truth is
deserted we become phony and poseur. Today we see this intoxicated anarchic
mind-set among our young people due to failure of our legal system. This neuroses
has also infiltrated every facet of our gem society. In the end, many may end up
being treated for clinical depression which will add, to already over burden opioid
crisis. Judges owns many of these ills in our country. From my personal
experience in the Judicial System, when the judgment is given to the poor and the
uneducated is like “giving a glass of ice water to someone in hell.” And to the
rich and the powerful the Judges becomes the “Blushing Bride.” This ecstasy of
injustice has caused our country’s fate worse than death and it is being dismantled
lethargically. Today, we're witnessing the solidarity within United States of
America, is being destroyed.

Judges, needs to understand due to these unbalance equilibrium, in our
Justice System. Many have pleaded “guilty” even to crimes that they didn’t
commit. The fastest way to get released is to plead “guilty”. This has made our
courtroom into purlesque and exploded the prison industrial complex into

profitable enterprises. This does not end here; these inmates in prison become a

13 of 16
Case 1:09-cr-0 -
1037-RWS Document111 Filed 09/09/19 Page 14 of 83

major problem with substance abuses. These gateway drug abuses have decimated
many families. We are seeing the raise of “opioid epidemic” in the United State
of America. And statistic tells us that 83% of inmates have some form of mental
illness and they don’t have access {0 treatment, even inside FBOP. So now, they
treat themselves with whatever is available inside the prison and adding financial
burden on the family members. ({ could write about opioids abuses in detail). All
because of few greedy individual and the destruction of a society become
irrelevant.

Honorable Chief Judge Colleen McMahon, My question is: what is
prison all about? When it does not help these young men rehabilitate but only to
profit the “prison Industrial Complex.” could write a whole book on this
subject with first hand knowledge, and experience but this is not the time.) These
bad policies which have caused enduring harm to our country’s human resources.
This is one of the reasons: for the raise of illegal migration into United States.
Being here in the presence of the mutilated and tortured souls, where life is so
cheap and fate is so brutal. If this was happening else where, we would be very
critical. One can personally see, smell and feel the horrors and wickedness of
Justice. An evil harvest, sown of pride, arrogance and lust for power. Just a
remainder many great empires have disintegrated due to such nightmarish agenda.

My expose’s on the “Department of Justice” as 4 result I’ve made
enemies with some of the most powerful establishment, individuals, interest and
corporation on the planet earth. And I am treading in some very dark deep waters.
The question is: how cans someone with no power, ho megaphone and no media
support begin to challenge and muscle the “Third Branch” of our government?
My answer is: in my experience of hopelessness and suffering, pushing myself to
be strong and courageous each day. A still small voice speaks to me. “be strong
and courageous... Do not be afraid or discourage. For the Lord God, my
God is with you”. This gives me the strength and courage to overcome hardship

with confidence. It does take every ounce of my mental strength and sacrifice,

14 of 16
Case 1:09-cr- -
cr-01037-RWS Document 111 Filed 09/09/19 Page 15 of 83

where God’s strength and my vulnerability are fused together only to manifested
His power. Therefore { did not crumble under the pressure and His hand is on me.
Real courage never arises from us but by the spirit of God in us.

The saddest legacy is that, more injustice lies in the future. If this harly
burly of Justice continue, it will inflame the human spirit to anger, suspicion and
hatred. The end result will erupt into conflict. This is why God allows us to
wallow in our own moral filth as Babirusa. Believing in lies as truth and reaping
the fruit of our rejected truth. Therefore we are living in your own debased mind,
and doing those things which are not fitting in our country. { am paraphrasing
what Nietzsche said, there was a time in history of human: where powerful and
noble values such as courage, pride, honor and truth prevailed. Today it is
supplanted by individual in position who elevates everything that is low in
themselves. (E.g. Just like low 1.Q reality show on television with these recycled
women)

Mahatma Gandhi once said while being in prison on Andaman Island
(Black Water) “I know that I was playing with fire. I ran the risk and if I
were set free | would still do the same. 1 would be failing in my duty if I did
not do so. 1 have felt it this morning that I would have failed in my duty if J
did not say all that I have said just now.” I personally feel and would do the
same. {n the end as poet Omar Khayyam wrote “You could live your life in fear
and soon you will be forgotten, however if you are courageous history has a

place for you.”

In conclusion, Honorable Chief Judge Colleen McMahon, all the people
within this great country’s border hope that Judges: will become the true
alchemist by which you can turn not only your life but everything around in
our society into Gold Standard. When citizens and non-citizens alike can walk
into your courtroom with tranquility and give you the honor which all of you

highly deserve. In the end I will leave you with this, Socrates said: “The

15 of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 16 of 83

unexamined life is not worth living.” Therefore the Judges are the priests and
shepherds in our country. If they do not hold to the fire (The Law), the Oracle of
the Temple of justice becomes false and perverted: The Judgment becomes the
Judge’s imagination spoken in a vision of their own heart walking in lies. The
judgment that is not administered faithfully becomes yain: thus the people are
scattered and lead astray because the shepherds are not feeding the sheep.

And let us not legerdemain and idiotize the American public, the fact is: we
all need to unplug the world and plug into God’s heart. I have enclosed 44 pages
document, letters to Judge Robert W. Sweet, Attorney General of U.S.A Mr.
William Barr, Ms Catherine O’Hagan Wolfe, my lawyer Ms Laura Grossfield
Birger and the President Donald J, Trump of the United States of American.

Thank you for your patient and giving me your ears. I look forward to
hearing from you at your convenience. God bless you, your family and God bless

America!

:

a a

= yours

   
         

ao aces

Patrick Daniel Nayyar
FCI Pollock, LA

16of 16
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 17 of 83

TRULINCS 77606053 - NAYYAR, PATRICK - Unit: BRO-G-C

oe ee we ee ee eee een eee eae ener naan ona maana nomena ame eae TSS EES

FROM: Birger, Laura G

TO: 77606053

SUBJECT: RE: Stipulation
DATE: 05/30/2016 10:34:50 AM

Ok, | will proceed accordingly. We are set for June 2 - | will let you know the next schedule as soon as iknow. Be well.
Laura Birger

PATRICK NAYYAR on 5/30/2016 6:18:25 AM wrote
Dear Ms. Laura G. Birger,

| did receive the stipulation on May 26, 2016. This is the first time, since you were my attorney, twenty months ago,

| received my legal mail, not as regular mail. Quite a surprise to me. After review of the stipulation a number of times. | did have
many comments and concerns, with these “mistakes of law" committed by individuals or attenuation to purge the taint of the
initial itegality.

However, today, | am writing this letter, not out of reactionary feelings, but rather for the experience and lesson that help me.
Especially how to navigate, re-assess and advance ahead in a course towards compassion, democracy and social justice for
all. | know my life has changed, but 1 have no idea how drastically.

My life compose of series of coincidence over, which | had no control. Nevertheless, once | was presented with such
coincidences, | have choices how to respond and action | take in the-face of these incidences. | have been convicted of
offenses involving terrorism, and yet | am not a terrorist. My family was pulled away from me and Maryna divorced me.

The hard put pain was not able to see my son, Joel Valentino Nayyar and my daughter Adriana Sophia Nayyar. They were 5
and 3 years of age respectively at the time of my arrest. | have not spoken to them for six years. My years while incarcerated in
MGC, New York, my letters and cards to my children were hijacked by BOP. My children could not receive my letters and cards.
[t was like putting salt upon my wounded soul. Not to state the losses of property, my company and equipments, reputation and
character.. | remember, it was like yesterday, when the law enforcement agents were interrogating me, and said that if [did not
help them, | would jose everything. My answer was | came to the United States with one thousand dollars in my pocket, and if |
lose everything, | just lost one thousand dollars.

This incarceration for 81 months, have been Gad's alchemy in my life. What is freedom after all? If | cannot free my own soul
from bondage. The justice itself have been state of pilgrimage and crucifixion for me. Yet, it taught me the art of love and
compassion. Like | said at my sentencing “and it won't be a Christian like behavior". | am a Christian with strong principles and
faith, with an aim to move forward. These years in prison, where | had the opportunity to bring the brilliance of God's light into
the bleakness of man's darkness. It is a place where His light met and mingled. | have touched many lives in prison, which | am
grateful to God for this opportunity. The blessing | have received, no amount of remuneration could buy.

And the other side of me, my fearlessness, in my pugnacity, in my willingness to be combative and engage in mental fight, as
well as my unpretentious camaraderie, where could they have come from, except from my father, who was a freedom fighter.
Yet, fate works in a strange ways. These past few months, | had the hardest fight or challenge in my life, cause, humility is a
deep mystery, which demands that we give ourselves up and that is a terrifying prospect. It is not about them, it is all about me.
Am | able to forgive everyone, who has ever wronged me, hurt me, spoke evil of me, lied or harmed me in any way. | also
asked God to forgive me for any unforgiveness, any bitterness, any anger, any strife, any animosity and any resentment, that |
may have in my heart toward anyone. which | did.

| do belleve that you are a blessing in my life and so is Stephanie. Ever since | have met you, your luminosity is such it only
amplify just as light passes through a prism. As you have stated " We have negotiated this extensively and are comfortable with
it in this form". If you feel everything is satisfactory, go ahead with it and God bless you.

Respectfully Your,
Patrick Daniel Nayyar
Case 1:09-cr-01037-RWS Document111 Filed 09/09/19 Page 18 of 83

April 2°, 2019

Catherine O’Hagan Wolfe

Clerk of Court

United States Court of Appeals for the Second Circuit
Thurgood Marshall United States Courthouse

40 Foley Square
New York, New York 10007

Re: United States v. Nayyar, No. 14-4126

Dear Ms. Catherine Wolfe

Ms. Wolfe, | apologize for being so blunt in my communicado and keeping it
simplified as to what | have to say: | do hope after reading this document, if you could
send copies to the following Circuit Judges Denny Chin and Christopher F. Droney and
the district Judge Katherine B. Forrest. And trust to see a little justification to the
remaining conclusion of this case of mine from the public. | do wonder will it be the
same as the resolute verdict pronounced by these highly intelligent Judges.

Thank you very much.

 
  
 

 

a
Very truly.

 

 

 

Patrick Daniel
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 19 of 83

Dear Derrick Nayyar and To Whom It May Concern.

i do hope that this letter will get to you, especially when the people that are involved
in this case are so censorious about my communication with the outside. If | were them, |
would also be concerned about their actions and the unacceptable fake facts that they
presented at my hearing and trial. It is very likely that this case will go to the movies.
Machiavelli said “necessity is what impels men to action.” 1 wrote this letter out of
necessity, if nothing changes then only decay and not will be Jeft. However, | do believe the
truth will be seen, and heard. The Courtrooms here in the United States have double
standards. One for the people in power and the other for the common public and the truth is
not the issue — ego is. These prosecutors in the Southern District of New York do not want to
lose any record or case. It is all about ego and their career, as well as the lies that they
perpetuate to achieve that goal. They would rather have power, position, and prestige than
represent the truth. And the judges, in fact, provide the means toward that sought after goal.

No one can deny that terrorists are a threat to our society and the world around us.
In today’s America, it is almost impossible for any individual accused of terrorism related
“charges to get a fair trial. The case like mine (Nayyar) was convicted of terrorism related
crimes. Yet, Nayyar poses no danger to the United States or our society. That Confidential
informant (C.1.}, Alf Saleh would have even tricked the most prestigious Law Enforcement
entity in the world, the Federal Bureau of investigation (F.B.|.}, then headed by Director
Robert Mueller, to go astray. It is mind boggling. The real security threat to our Nation are
these guggas (little rats) C.I’s like Ali Saleh, who have preemptively and calculatedly misled

the Law Enforcement officials from real terrorists who are out there to hurt America and its

 

-l-

 

I

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 20 of 83

people. The real dilemma is that precious resources and time are being redirected by these
C.’s who are “gaming the system”, and to stay out of prison for the crimes they have
committed.

As | said: these confidential informants like Ali Saleh, have no backbone to take the
punishment for the crimes that they have committed. They have become a deadly virus like
Ebola in our society. This C. |. Aff Saleh is the one who committed the crimes against America
and its people by selling and importing counterfeit goods from China, evading taxes, money
laundering and other illegal enterprises. How is it, this came about that Nayyar is a terrorist,
and that Nayyar conspired to fund a terrorist organization? Let the people decide. The
political testing of justice in America may have only just begun. And this case has a
tremendous opportunity to enlighten the public. The United States of America has flourished
because it is the fruit of freedom. This freedom cannot be depreciated from out lives, which
we all value. Fear has no place in America and its people, whether the threat is internal or
external. America is great because it has sons and daughters who have the courage to stand
up for justice and what is right against all odds, so that our freedom remains intact.

In the Hiad, Homer writes: “We, the gods, will only live as long as the Humans
believe in us. The day the Humans no longer believes in us, is the day that all gods will
disappear.” | can say from being here in prison for 103 months, that millions feel the same
way about the Department of Justice in America. The people are becoming more and more
distrustful of the justice system because all “Due Process” is thrown out of the window. This
system of guilty by accusation has made the “Due Process” dead. This abuse of power is

much more prevalent in the Southern District of New York.

-2-

 

Po

 
Case 1:09-cr-01037-RWS Document111 Filed 09/09/19 Page 21 of 83

In the Courtroom, these men and women holding an office and not participating in
doing the right thing, they are the ones who need to question themselves. This short-sighted
justice is being paid for by all of us as a collective conscience. Today, we ail see the
consequences of their judgments. | am sure they are worried about their reputation and
legitimacy in the eyes of the Nation and the World. Lawyers on the other hand, with the use
of persuasion and language, lose sight of justice. Most lawyers are perfidious; they talk and
talk while avoiding the main issues of the case, e.g. Sanford N. Talkin from the law firm
Talkin, Muccigrosso, and Roberts who were my trial attorneys, spoke in the opening
statement and argument about “Entrapment” but never once did he highlight that point
about “Entrapment” during the entire trial. The other trial lawyer was Ms. Dorea Helene
Silverman from the law firm Charles A. Ross and Associates L. L. Cc.

Trial lawyers have a very important job because those who go to trial, like me, most
‘often want the tryth to be told. The truth is not in the story, the truth is in the power that
creates the story. That power is God’s given life; its God's given breath. My hope is that you
can understand what | am about to tell you, Don’t believe me with only your head, but feel
what | am telling you with your heart. When an incident such as my case happens in any
society, it is not the individual that suffers, but society itself because the incident certainly
testifies against moral certitude. My case, as you will see, is only the tip of the iceberg.

tt’s no wonder it baffles their intelligences and invokes their insecurity; therefore
they keep stacking fake charges on my head from the Federal to the State. In their

foolishness, they have what is called “cognitive dissonance”. Under this psychological

 

 

 

weight, they need to justify themselves of their ego, education, and position. Being right

_3-

pe

 

 

 
 

 

becomes more of an important emotional priority than what is right. The fact is, denying the
truth does not make it go away; it only survives and thrives in their little world of falsehood.

As for me, t have fully accepted everything about myself and | no longer need to hide.
My own fears are dissolved because there was never a threat of being exposed. But they
who portrayed themselves as high and mighty, will be dissolved when the truth comes out.
They will be embarrassed and bruised. It’s not important for me to be right or to make them
wrong. Instead, you will see that everybody involved in my case are characters on a stage as
either actors or storytellers. You will understand that whatever they believe is not the truth,
it’s just their point of view. It has nothing to do with me.

Once again, | must thank God that | have survived this disaster, but in the end, | will
finish in style. Those who have helped me and stood by me while in prison or on the outside,
in my book, they have a Machiavellian character. These years of rain will end and the clouds
will part as strong rays of sunshine illuminate my courage, strength and my faith in God. In
the end powerful man is always defined by what he has gone through and how he makes the
people feel about him, and all | have is a soul and confidence.

Come now, as | walk you through my case. You will see how my “Due Process” and
my “Constitutional rights” were violated and trampled upon by the so called “Gate Keepers
of the Constitution”. The District Court Judge Robert Workman Sweet and my Second
Circuit Judges for my direct appeal are Danny Chin and Christopher F. Droney, and Circuit

Judge is Katherine B. Forrest.

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 23 of 83

These judges are brilliant, but their minds are rusted and sterile. | say this because
their courtrooms are personifications of stagnation where they cannot change or reform the
system. Just like habits are hard to break, they practice justification as a charming milieu
rather than that of truth.

The Southern District of New York under U.S. Attorney Preet Bharara did violate the
U.S. constitutional rights of the people. These are egregious, malicious, and vindictive
misconducts made by the prosecutors. The “fishing expedition” for evidence and engaging
in unconstitutional racial profiling are engaged on a regular basis. When frivolous charges
are stacked against an individual, it makes a flagrant mockery and a fog of deception to the
judicial system which has over 200 years of American jurisprudence that established our
exorbitant gold standard. This misconduct can be seen in the media today. You don’t have
to murder a person, just destroy his name and reputation. \t is the beginning of the
“snowball Effect”. This is due to the failure on the part of these Gate Keepers of the
Constitution, and the people of this great Nation will pay a heavy price. President Woodrow
Wilson said: “The great government we loved has too often been made use of for private
and selfish purpose, and those who used it had forgotten the people.”

Even now, as for my case, U.S. authorities did not correctly state to the Indian High
Commission what my charges in the Southern District of New York truly were. The United
States authorities erroneously made a statement that “he (Nayyar) was arrested by the FBI
in 2009 and convicted of possession of arms and ammunition. Mr. Nayyar is also having 2

arrest warrants under his name issued by the authorities for forgery of Bank checks.”

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 24 of 83

This is a false and incorrect statement. Giving a false written statement as 4
communication with one Nation to another is unscrupulous, deceitful, and unethical. When
such incident happens like mine. it is not one individual Indian that suffered but whole as
indians. When an Indian is accused of “Terrorism” and its embassy is not informed. It is not
me alone but there are over two hundred millions Muslims in India. And | pray to God that
this is not the last time we meet.

The truth is; on September 24, 2009, agents from the FBI (at that time) headed by
Director Robert Mueller, arrested Mr. Patrick Daniel Nayyar in his home in Flushing, Queens,
New York and was taken to 26 Federal Plaza New York, N.Y. There, Nayyar was interrogated
by FBI Special Agent Michael D. Kelly, N.Y.P.D Det. Michael O’Brien, and N.Y.P.D. Det.
Thomas Reilly.

During the interrogation, FBI Special Agent Kelly and N.Y.P.D. Det. O’Brien
threatened Mr. Nayyar. One of those threats were, if Nayyar did not say that the truck
Nayyar sold to Ali Saleh (Confidential Informant rat working for FBI) was going to Hezballah,
then the government would deport Maryna Nosava (Nayyar’s wife) back to Belarus and
our children would be sent to foster care, since they were American citizens. Nayyar asked,
“what about my mother?” (Sheila Nayyar). Det. O’Brien answered, that she too would be
deported. These law enforcement officials violated my 5 amendment right. (RHODE
ISLAND V. INNIS).

At that time, my wife Maryna Nosava did not have legal residency. In fact, on

_ September 24, 2009, Maryna Nosava was on immigration arrest by Special Agents Alex

Antes and Charity Patrick. These Agents were from the Department of Homeland Security

-6-

a

 

 

 
 

 

Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 25 of 83

(DHS) under the Director Jeh Johnson. (Jeh Johnson is also a former prosecutor from the
Southern District of New York). These agents are probably also involved in the fie that
“Nayyar’ himself is an illegal alien.

Now, the truck sold to C.|. Ali Saleh, was a legitimate legal sale and Ali Saleh had
never paid the complete amount that was agreed upon. There are many other issues during
the arrest (e.g. search, seizure, interrogation, transportation, immigration record and the
Nayyar’s CD home surveillance recordings that went missing). | can elaborate on these later.
As for me, | will never forget this ugly knowledge, | had gained of what these men and
women are capable in their treatment of other human beings.

After the interrogation, Mr. Nayyar was taken to Metropolitan Detention Center
(MBC Brooklyn}, which is the Eastern District of New York {EDNY). At that time, the head of
the A.U.S.A. of the Eastern District of New York was Loretta Lynch. Later, she became the
Attorney General of the United States of America. She eventually stepped down when
President Donald J. Trump came into power.

Ms. Loretta Lynch charged Mr. Nayyar with being an alien who was illegally in the
United States; possession of a firearm and ammunition in violation of 18 U.S.C. §922 (g)(5).

Mr. Nayyar was represented by Henry Steinglass (CJA Lawyer) at that time, who was
completely perfidious when telling Nayyar to cop-out. After two weeks, Nayyar retained Mr.
Martin Schmukler. There are many very interesting incidents that happened during this
period, One would be shocked as to by what happens inside the justice system. | will save

that for later.

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 26 of 83

 

 

When Mr. Schmukler came onboard, the Eastern District of New York dismissed the
complaint without prejudice, on October 26, 2009, a motion {Case No.: 1:90-MU-00949-IMDG)
for an order dismissing the complaint without prejudice states, “Defendant should be
released at 5 pm today, unless he is taken into custody based on other charge.” (There is
something very interesting in what U.S. Marshall’s revealed to Mr. Nayyar. | will reveal this

later as well).

 

The Eastern District of New York knew that Nayyar was not as illegal alien, and the
sworn affidavit given by Special Agent Kelly under Director Mueller, and later under
subsequent Director James B. Comey (James Comey is also a former prosecutor in the
5.D.N.Y¥) that “Nayyar is an alien who was illegally in the United States and possessed a
firearm.” This is a blatant lie, an erroneous, inaccurate, and deliberate falsehood of reckless
disregard to the law that the FBI Agent Kelly represented.

Even though the indictment or complaint was dismissed on October 26, 2009, the FBI
Agents came and picked up Mr. Nayyar from the Eastern District of New York Courthouse
around 5 pm, then transported him back to 26 Federal Plaza, again took his picture,
fingerprints, etc., and then took him to Metropolitan Correction Center (MCC Manhattan}.

Please note: that Mr. Nayyar was rearrested on the same charges from the
complaint that was dismissed in the Eastern District of New York, and then taken by Agent
Kelly to the Southern District of New York on the same charges. Only on November 4, 2009,
a new arrest warrant was issued by the Southern District of New York under U.S. Attorney
Preet Bharara, where they tried to give me a new B.O.P. prison number. Patrick Nayyar’s

Number is 77606-053. The last three numbers “053” are an E.D.N.Y. number. Any S.D.N.Y

-§-

 

a

 
 

 

Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 27 of 83

number would be “054”. However, the Bureau of Prisons (BOP) system would not allow two
numbers which were 77606-0533 (E.D.N.Y) and 62806-054 (S.D.N.Y), so Nayyar remained
with the number 77606-053. This purpose is to wipe out what took place in the Eastern
District of New York. Remember, the re-arrest was done on the same dismissed charge.
People in power think they can do whatever they want to do, and fools at the bottom have
to swallow a bitter pill. f America is a country of law and order then this abuse of power and
professional dereliction of duty needs to be rectified. The code of professional responsibility
can not be hijacked in any democracy.
Now, in the Southern District of New York, Mr. Nayyar was charged with the
following:
1). Conspiracy to provide material support to Hezballah, a designated Foreign
Terrorist Organization in violation of 18 U.S.C §2339 (B).
2). Provision of material support to a designated Foreign Terrorist Organization in
violation 18 U.S.C §2339 {B).
3). Conspiracy to provide funds, goods, or services to and for the benefit of
Hezballah in violation of 50 U.S.C. §1705 {a).
4), Provision of funds, goods, or services to and for the benefit of Hezballah in
violation of 50 U.S.C. §1705 (a). And
5).  Megal alien in possession of a firearm and ammunition in violation of 18

U.S.C. 922 (g) (5).

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 28 of 83

Mr. Nayyar does not know anybody from Hezballah, nor has he had any connection
or contact with said group. Nayyar came into contact with Ali Saleh through my
construction business. Nayyar has done a number of building foundations for Ali Saleh. Ali
Saleh is from Lebanon. Nayyar also knew that, while Alf Saleh was living in the United States

_ of America, he had problems with the government for selling and importing counterfeit
goods from China. What Nayyar did not know, was that the FBI Agents can use such

nefarious individuals like Ali Saleh to set people up or to target people who they choose.

 

However, all this time Nayyar had been incarcerated since September 24, 2009.
During this period, the head of the Southern District of New York, U.S. Attorney Preet
Bharara went on National Television and said that, “Nayyar was an illegal alien from India
and he is being charged with terrorism.” Yet this dishonest, discredited moron did not
inform the Indian High Commission, knowing Mr. Nayyar is an indian citizen.

This was done by Preet Bharara’s office as a media blitz, as there was John Gotti Jr’s
(N.Y. Mafia Boss) trial coming up, and now Nayyar from India is being portrayed as a
terrorist. Preet Bharara himself is of indian decent who capitalized on this issue. After all, he
is a press hound. By the way, Gotti Jr. and Nayyar were cell mates in MCC. (7 South)

Preet Bharara talked about how “corporate leaders should react to employee
wrongdoing by cleaning their house.” Shouldn’t he take his own medicine and respond to
these false affidavits that are rolled out under his nose? The accusations, the entrapments,
the willful misconduct of the prosecutors, the fishing expedition, the racial profiling, and
creating a crime from the new cloth. These he should have cleaned up while he was the

head of the Southern District of New York. After all, talk is cheap! Because he does not

-10-

 

 

 

 

 

 

 

 

 

a

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 29 of 83

represent the republic but rather his own purpose and circle.

To claim that Nayyar is an illegal alien is a lie and a false statement. Whether it
came from the Federal Bureau of investigation, the Department of Homeland Security, or
the Southern District of New York. These honorable men could have easily found out from
the Department of Homeland Security whether or not Nayyar was an iegal alien or not.
Moreover, three Special Agents from Homeland Security were present at the time of

Nayyar’s arrest, and those Special Agents are Alex Antes, Charity Patrick, and Carmen Ricci.

 

During the arrest on September 24, 2009, Agent Kelly and Det. O’Brien asked for my
indian Passport. | personally took the passports out of my immigration folder and handed it

to Agent Kelly. One passport was valid and two others were expired. Det. O’Brien then took

 

my immigration folder from me. These were one of the first things that they confiscated
from me personally. Later on, you will see that both Agents lied on many issues, which
include my immigration status and how the immigration file went missing. Yet some of the
items showed up as evidence at my trial, such as an airplane ticket to Romania. All my air
travel tickets were within my immigration folder.

Now, even at this point, to lie to the indian High Commission that “Mr. Patrick
Daniel Nayyar entered the U.S. sometime in 1998 and no passport details are available,” is
yet another bold-faced lie and it’s deceitful and unscrupulous. The facts are that Mr. Nayyar
entered the U.S. on November 21, 1985 with a valid Visa issued from the American
Consulate in Calcutta, India. The Visa was issued by Officer Mr. Luis McCall. The Visa

number is 000007. And my social Security Number is and my Alien

 

 

 

Residence Number is .

 

 

 

-ll-

pr

 

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 30 of 83

Since entering the United States 33 years ago, Nayyar has never committed any
felonies. Neyyar will take you through this whole debacle and make a substantial
preliminary showing that Preet Bharara, knowingly and intentionally, with reckless disregard
for the truth, made false statements himself as well as his subordinates in the U.S.
Attorney’s office that are Brendon McGuire, Sean 5. Buckley and Stephen J. Ritchin.

Please note: that to bring Nayyar under the federal jurisdiction, the FBI and the
E.D.N.Y., under the A.U.S.A. Loretta Lynch, and later in the S.D.N.Y. under the A.U.S.A. Preet
Bharara colluded to lie in the affidavit for the arrest warrant that “Nayyar is an illegal alien.”
With this false statement, they obtained a warrant in bad faith. They knew that the
supporting deposition was false and misleading. Without this lie, Nayyar’s case would have
been a State case. This lie that “Nayyar is an illegal alien in possession of a firearm and
ammunition” brought Nayyar falsely to the federal jurisdiction.

| You will see on the U.S. District Court Criminal Docket Case Number 1:09-CR-01037
(RWS), that Nayyar was arrested on October 26, 2009 at 5 pm and presented to the court on
October 27, 2009 at 4 pm for arraignment which was held before Magistrate judge, Frank
Maas. Please note the “arrest warrant” was issued on November 4, 2009, However, on
November 3, 2009 at 11 am, | went before Judge Robert Workman Sweet. This was the day
that ail hell would break loose for Nayyar. The courtroom was full of media and journalists
and that was the day that Nayyar was charged with material support of terrorism. Please
note the dates and their inconsistency.

In the course of going back and forth to court, Nayyar had many lawyers. in 8% years,

it is very hard to fight a case without help from the outside. Many of these lawyers are

.12-

a

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 31 of 83

 

 

former prosecutors in the Southern District of New York. This could be the reason that they
don’t want to fight against the District that made them who they are. These lawyers are as
follows:

1}. Henry Steinglass

2). Martin L. Schmukler

3). Richard Harris Rosenberg

4). Bernard Alan Siedler

5), Dorea Helene Silverman from Charles A. Ross and Associates LLC

6). Sanford N. Talkin from Talkin, Muccigrosso and Roberts

7). Lori Cohen from Cohen and Funk P.C.

8). John Francis Kaley from Doar, Rieck, Kaley and Mack.

The District Court judge in the S.D. N.Y. is Robert Workman Sweet.

My appeal lawyers are as follows:

Ms. Laura Grossfield Birger and Stephanie B. Turner from the Law Firm Cooley LLP,
New York, NY.

The United States Court of Appeals for the Second Circuit judges present are Denny
Chin, Christopher F. Droney, and Circuit judge Katherine B. Forrest.

There are plenty of issues on my direct appeal that | will leave for another time. (e.8.,
about S.A. Kelly, Prosecutors, Conrad Mulholland, etc.)

Come now, three different times, in front of Judge Robert Workman Sweet, Mr.
Nayyar asked the Court that if the U.S. government said that Nayyar was an illegal alien and

the FBI has Nayyar’s passport and full information, then why is it that the court, the U.S.

-13-

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 32 of 83

government and the FBI did not inform the Indian High Commission or consulate? This was
said in the Court, in the presence of A.ULS.A. Brendon McGuire, Sean S. Buckley, and
Stephen J. Ritchin. The tendency of a single country to move away from these international
agreement and they are not “Reciprocal” in nature is deeply dangerous and troubling to all
of us.

Please note that the Vienna Convention Article 36 on consular rights provides in
pertinent part; that when Law Enforcement Officials of a signatory Nation, arrest a citizen of
another signatory Nation, they must promptly notify the arrestee’s consular mission and
advise the arrestee that he may consult with his consular officials. This was not done by the
U.S. authorities for 8 % years in the case of Mr. Nayyar. As an indian citizen, this a total
disrespect to the Republic of india and its entire people. India as a nation is not a “Banana
Republic,” and this will never happen again. Remember when one of our female diplomats
in Manhattan, New York was arrested and stripped searched? This happened under Preet
Bharara’s watch and this too, will never happen again. The Southern District of New York,
what they have done to the integrity of the judicial system is that they have balled up the
Constitution and thrown it out the window. The rise of bastardization of justice system in
the S.D.N.Y has dangerously weakened the American democracy. |

As you are already aware of my name, Patrick Daniel Nayyar, our dear mother is
Anglo Burmese. Her father is from Cochin, Kerala and his title is Auchthan (Brahman). My
beloved father is of pure North Indian Decent and by Caste Kshatriya. The Kshatriya is a
royal and fighting class that rule and defend society. | am very proud of my heritage and my

father. My father was not only a very successful businessman in Burma, but was also a

-14-

 

 

a

 
   

Cc :09-cr-
ase 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 33 of 83

freedom fighter for India. My father’s name is Mr. Sita Ram Nayyar. My father came into

contact with Netaji Subhas Chandra Bose around 1925, when Netaji was deported to Burma
by the British, due to his revolutionary movement. My father was also the financier of that
cause.

During the Second World War when Japan occupied Burma, Netaji and my father had
much support from the Japanese when they formed “Azad Hind Fauj’ (Indian National
Army). My father was with Nataji in Kohima and Imphal. After the Second World War when
Japan retreated, that was when the American and British troops came in. The returning
American Army had auctioned off many of the equipment. In fact, all of it was purchased by
my father. My father had told me that he had many more oxygen and acetylene cylinders
than the Burma Oxygen Corporation (BOC). My father had three saw mills in Burma and also

had a 99 years lease of Teak and Iron Wood Forest in upper Burma, which was located in the

 

 

 

Northern State of Shan. My father was one of the main suppliers for the indian Railways and

 

 

the demand for fron Wood, This wood is used for the Railways that the tracks lay upon. My
father also had a contract with the Burmese government to salvage all the bridges that were
destroyed by the retreating Japanese Army.

General Ne win came to power in 1962 and in 1966 the government of Burma
Nationalized all of my father’s property and assets then threw him out of the Country. Thus,

we came to india.

 

 

 

 

Patrick Daniel Nayyar is not at all afraid of being deported; | love my native country
India. | came to the United States when | was 21 years old and fresh out of college. | entered

the United States legally and lived here legally for 33 years. Nayyar has paid taxes worked

_15-

po
Cc :09-cr-
ase 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 34 of 83

hard and had a business that was legal. Nayyar married Maryna who is from Belarus and
out of this union two children were born; Joel and Adrianna who are both American born
citizens. Furthermore, Nayyar worked for Dr. A.N. Kassapidis for 17 % years and also had a
successful company named Alexiss Developers Engineers and Consultants of New York.
Nayyar was in the business of demolition, excavation, foundation, underpinning, and

shoring.

 

At the time of his arrest, Nayyar was building a house for a judge and his daughter.
The judge is a sitting judge in the New York Supreme Court and also of the Appellate Division,
The judge’s daughter is also a judge with the Family Court. How is it that Nayyar overnight
was accused of terrorism? Even today, it boggles Nayyar’s mind.

Please note that this statement is from the government's Pre — sentencing Report

 

 

(PSR) and the Sentencing Transcript;

“with respect to his (Nayyar’s) criminal record, it’s almost non — existent. He has
one misdemeanor conviction. And nevertheless, he’s been subject to, under the guidelines
a 12 (twelve) level enhancement to his offense level for an offense involving terrorism, and
his criminal history has been raised from level 1 (one) where it would be based on his
record to a level VI (six) because of §3A1.4”.

“The evidence at trial demonstrated that Nayyar never engaged in any business of
selling weapons to Hezbaliah.” And “where even the government has acknowledge that
Mir. Nayyar is nota terrorist” (Sentencing Memorandum)

This is the truth, At trial, the jury said that they were having a hard time trying to

convict Nayyar of material support of terrorism. Judge Robert Workman Sweet then

-16-

 

 

 

nee

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 35 of 83

instructed the jury saying, “It doesn’t matter whether Nayyar committed the crime or not;
it is his intention.”

The jury came back with the verdict of guilty on all counts.

Furthermore, | do have much respect for A.U.S.A Sean S. Buckley. At lease one man
in the southern District of New York has a good moral conscience to state in summation;

“nas | said before, there is no claim here that the defendant (Nayyar) is a terrorist.
No one is arguing that the defendant was planning to blow anything up or commit any —
acts of violence. Not at all, ladies and gentlemen; nor does the government argue that the
defendant was a member of Hezballah.”

Also in the government's Sentencing submission states:

“The government respectfully submits that a sufficient sentence need not be within
the guidelines range for two principle reasons. The defendant is 50 years old. A substantial

sentence albeit, one short of the low end of the guidelines sentencing range will

incapacitate the defendant for a sufficient period of time such that if and when he is
released, he is unlikely to commit additional terrorism offenses. This is especially true here
because Nayyar is not an ideologue or an extremist, but was motivated by greed, a
motivation that will not necessarily lead him back to the company of terrorists or terrorist
organizations. Moreover, no harm was actually done to victims of terrorism by the
defendant’s crime because he was dealing with a C. 1. (Ali Saleh)”

“Accordingly when the defendant's criminal conduct is considered in view of the
factors enumerated in section 3553 (a), the government respectfully submits that a

substantial term of imprisonment, but one below the recommended guidelines sentencing

-17-

a

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 36 of 83

range is appropriate in this case.”

With all the evidence attesting that Nayyar is not a terrorist, nor connected to any
terrorist organization, Judge Robert Workman sweet outrageously sentenced Nayyar to 15
years imprisonment. In truth, Judge Sweet has a personal issue with Nayyar, As prosecutor
Sean S. Buckley stated at the sentencing hearing on October 17, 2014 “However, your honor,
the defendant has, time and time again, shown his willingness to flout this Court’s
authority, both before your honor and before Judge paniels at trial your honor observed
him.”

While the court was in session, Mr. Nayyar said to Judge Sweet, “Your honor, you
have turned this courthouse from the temple of justice into a whorehouse.”

| do understand that my wisdom could be questioned, but | was angry and frustrated
with all the lies, some of which are: doctored and tampered recordings. The FBI Agents lying
under oath, the prosecutors lying statement, perfidious lawyers, and false lies as to what
was found on my laptop computer. Making false accusations about my relationship with my
wife Maryna and throwing all kinds of dirt on my name to see which kind would stick.
Including upon my Christian Faith. At first they said | ama Muslim then a Buddhist (PSR {156
and 53}

At trial as | said before, were my lawyers Sanford N. Talkin from Talkin Muccigrosso
and Robert, and Dorea Helene Silverman from Charles A. Ross and Associates LLC. Nayyar
told Sanford N. Talkin before and during the trial that, Nayyar went to the 109th Police
Precinct in Flushing, Queens New York, and complained about an individual named Alf Saleh

who was talking about terroristic threats to the United States.

-18-

a

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 37 of 83

Furthermore what triggered Nayyar to go to the 109" precinct was this: C.|. Ali Saleh
asked if | was interested to do some terroristic activity. Nayyar’s answer was, “Are you
stupid? Your children and mine were born in this Country!”

Nayyar stopped talking to C. |. Ali Saleh at that time and went to the 109" precinct.
These recordings exist and was done by the FBI and carried out by C. |. Ali Saleh. And Nayyar
has the C.D recording and the 3500 materials.

At the 109" precinct Nayyar was then taken upstairs where all the Detectives had
their workspace. When Nayyar sat down with the Detectives, they questioned Nayyar about
C. |. Ali Saleh, and then they gave Nayyar the complaint number and their business cards.
They told Nayyar to keep talking with C. |. Ali Saleh and to come back if there were any
further developments. Now in a short while, on September 24, 2009, Nayyar was arrested

by Agent Kelly and Detective O’Brien. While at 26 Federal Plaza, Detective O’Brien went

 

through my wallet and took out the business cards of the Detectives as well as the complaint
number that was on paper. | still have the names of those three N.Y. P. D. Detectives of the
409" precinct and the date of the complaint.

Another incident that occurred on or about August 18, 1009, was when someone
kept calling my cell phone repeatedly for about 20 times. Nayyar never answered the calls.
In fact | was so annoyed with said calls that | switched my phone off.

On September 24, 2009 Nayyar was arrested and then taken to 26 Federal Plaza for
interrogation, where they then confiscated the contents of my wallet. During the
interrogation, Agent Kelly and Detective O’Brien questioned Nayyar. Some of those

questions were.

-19-

 

 

ee

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 38 of 83

“On August 18, 2009 someone had called your cell phone many times, why did you
not answer?”
Nayyar asked, “whoe”

The Agent replied, “Zazi.”

 

 

 

Nayyar answered “1 don’t know anybody by the name of Zazi.”

The Agent asked again, “Why did you not answer the call?”

Nayyar asked the Agent, “was it a blocked call?”

The three Law Enforcement Agents then turned and looked at each other.

| never understood what this was all about until | was at MDC Brooklyn when a
Chinese inmate handed me the New York Times. On the front page was an article about an

individual that was taken into custody by the Federal Agents. This individual at that time was

 

 

 

 

 

 

 

 

accused of being the New York subway bomber. Only then did Nayyar understand who
“Zazi’ was. Nayyar had never met, seen, or spoken to this man named “Zazi”.

What is perplexing is that Agent Kelly with the help of Detective O’Brien from the
NYPD’s Joint Terrorism Task force was setting up Nayyar by using Zazi’s cell phone by calling

Nayyar’s cell phone. What is even more disgraceful, Zazi at that time was already in the

 

custody of Law Enforcement officials at the time of those 20 or so unanswered calls.

This is unacceptable, dishonorable, and degrading for any Law Enforcement Agents
behavior. The question is, how low will these Agents involved go? These jaw enforcement
‘agents gain nothing by winning, if they lose the moral value. This great nation of ours has
lost its direction because these shady men and women who have hijacked the code of

professional responsibility. They are caught in the web they had spun themselves, according

- 20 -

 

 

 

Pn

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 39 of 83

to the laws of their own twisted ethics and logics, therefore do not have any sense of
direction but their ego and greed. Thus they have instinctively taken all of us onto a dark

highway. These men and women have brought about bad publicity to the outstanding law

 

enforcement agency. This frustrates us all.
The only reason Nayyar did not pick up the call, was by the grace of the Almighty

God. If Nayyar had picked up that call, they would have unlawfully used this connection to

 

link Nayyar to Zazi. That is why the Southern District of New York has repeatedly said:
“the government has made no claim here that the defendant himself was a
member of Hezballah or that he CONSPIRED to engage in, or engaged in acts of violence.”
(See the government Sentencing Submission)
There is another incident that did happen to me, but at this time it is not necessary to
elaborate just yet. (Personal and family related matter). Thereafter | made a promise to
myself to never answer a “blocked call” ever again. From 2008 up until the time | was

arrested, | never again picked up any blocked calls. This incident saved me from a major

 

“entrapment” that the law enforcement Agents deliberately fabricated evidence against me.
This incident, | did narrate to my trial lawyer Sanford N. Talkin. This bastard ts completely
perfidious. | had also told Sanford N. Talkin to subpoena C. |, Ali Saleh at my trial, to which
he said to me, “Don’t worry, the government will put him on the stand to testify against
you.”

The truth is, Preet Bharara never brought C. |. Ali Safeh to the stand to testify against

Nayyar. Yet, the government used the 20 hours of recordings that were done by C. |. Alf

Saleh as evidence at Nayyar’s trial. Of course, the position that only favors the government.

-21-

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 40 of 83

The conversations that favor Nayyar were either redacted or were not brought by my
perfidious lawyer. (Nayyar has plenty of evidence to prove his point. For now, jam trying to
keep this letter as short as possible), This is a complete violation of Nayyar’s Constitutional
Rights. Nayyar had no way to confront those recordings at the trial as evidence since C. I. Ali
Saleh did not testify at his trial. As my lawyer Ms. Laura Grossfield Birger stated in the U.S
Court of Appeals for the Second Circuit “Government’s account is pure speculation.”

The A.U.S.A in the Southern District of New York knowingly violated the laws and
the constitution when they denied Nayyar the right to confront his accuser. The right to
confront one’s accuser is a constitutional right. These prosecutors have what is called
“qualified immunity” which allows these nefarious officials to practice malfeasance and
violate a person’s constitutional rights.

These men and women have abused their powers and destroyed America’s poor and
underprivileged, it has especially stigmatized the America’s Black population. Holding an
office and not participating in seeking justice, they need to question themselves. These men
and women who have build their career through the Courtroom. Where they have wronged
millions of Americans by their deeds, which they accuse others in order to climb the ladder
of success. You see their preposterous and shameful behavior also on the Capitol Hill. Where
gentlemanly adversaries gathering is turn into a battlefield of dark agender of power, politics
and gossip, all the same whether it’s in the Courtroom or Capital Hill, citizens are destroyed
and killed including babies for selfish wants of power (e.g. late term abortion). | sincerely

hope, that while in their death bed that their conscience will awaken. Then they might wish

 

 

 

 

they would have done things differently. Time will be against them though.

22 -

Pn

 

 
 

 

Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 41 of 83

 

 

 

in the Bhagaved Gita, Prince Arjuna, as he was about to go into battle against family
and friends to defend his older brothers claim to the ancient throne of the Kurus, Arjuna
asked Lord Krishna, “What is the greatest thing on Earth?”

Krishna answered, “The greatest thing on Earth is human beings, seeing everyday
millions of other people dying round him, yet he believes that death would not come to
him.”

Unless and until our conscience is awakened we cannot see the world around us in
true clarity. That is why many people are hurting out there. jn the words of my dear mother
“what is life only a breath away, try to do good and be good.”

There was another incident of “entrapment” where C. |. Ali Saleh gave Nayyar a cell
phone. It was one of those cheap cell phones and he had told Nayyar that they can use for
private conversations. One thing we need to remember; Nayyar was never involved with any
trouble or neither was he engaged in any criminal activities. Only when Nayyar came to
prison did Nayyar clearly understand what the purpose of that ceil phone, C. |. Alf Saleh
gave, really was for.

Now, Nayyar had two cell phones: One for business which was a NEXTEL; and the
other was an Apple I-phone that Nayyar had used for personal. Nayyar took the cell phone
that C. |. Ali Saleh had given and gave it to one of his workers, who did not have a cell phone.

This was another set-up by Agent Kelly and Detective O’Brien. Even then, Nayyar was still

not getting set-up or entrapped by the Agents.

-23-

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 42 of 83

nnn ERE ee

Nayyar do have the inter Law Enforcement electronic e-mail, where FBI Agent Kelly

sent out to other agencies saying “teo (being Nayyar) is another source. { do not want to be

 

setting up ‘source on source’. The person ‘Leo’ (Nayyar) with his details.”

 

Nayyar has admitted at the trial that, | did give a simple handgun to C. I. Ali Saleh.
That was my mistake, and it would have been a minor issue and a State case since Nayyar
has no previous criminal record. In order to capitalize on this, they turned it into a terrorist
case. By the way, the gun was legally purchased and NOT illegally obtained. In fact, an ATF
Agent testified to this at trial (See the trial transcript).

The day when C. |. Ali Saleh came to purchase a gun (handgun) from Nayyar, that
was legally purchased, he asked Nayyar if we could go down to the basement of Nayyar’s
house and shoot it to see if it worked.

Nayyar told him, “go to your own house and shoot!” Then C. |. Ali Saleh asked if we
could remove the serial number from the handgun. Nayyer then began to notice that
something was wrong and told Ali Saleh, “Here, give me the gun back and take your

money”. This is on the FBI’s recorded conversation done by C. |. Ali Saleh.

 

C. |. Ali Saleh then replied, “Why are you upset? | am just asking.” (Ali these are on
recordings).

Now, to make this clear, until Nayyar sold the gun to C. |. Ali Saleh, he was not
talking about terrorism or terroristic activities. When he started taking about terrorism,
Nayyar then went to the 109" precinct. One thing for.sure, without the instruction and
coaching of the FBI special agent Kelly and the N.Y.P.D Detective O’Brien of Joint Terrorism

Task Force, Nayyar very much doubts that C. |. Ali Saleh could have asked Nayyar these

-24-

Pe

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 43 of 83

specific questions or purchased the simple handgun, or bought the cell phone or even
asked to do something wrong in the United States.

This is completely disgraceful. | am very sure that these troglodyte judges know
these things are happening and to allow them, this is poignantly tragic. The law of the Nation
is entrusted to keep the Nation together. Where the gate keepers of the law become the law
breakers and conflation of justice and punishment is broken it adds more pain to the cruelty
already in place. Once people lose their trust in the justice system. Anarchy ensues. These
cracks in Law Enforcement have to be sealed in order for people to have faith in our Law -
Enforcement and judicial system once again.

During the Bond Hearing of Patrick Daniel Nayyar was held on or about December 8,
2010. The A.U.S.A. Brendon Meguire said that Nayyar was an {legal alien and that bail is
denied. This is a lie on the part of A.U.S.A. Brendon Meguire of the Southern district of New
York.

During the Suppression Hearing of Patrick Daniel Nayyar was held on or about
February 2, 2011. At this time, Nayyar’s attorney was Alan Siedler. The A.U.S.A’s were
Brendon Meguire and Sean S. Buckley and was held before judge Robert Workman Sweet.

At the hearing, A.U.S.A. Brendon Meguire stated in the courtroom again, that Nayyar
was an illegal alien in front of Judge Sweet. This time, Nayyar proved to the court that he
was not an illegal alien. This proof is in the Court Suppression Hearing Transcripts. And also
in the August 21, 2013 and December 8, 2013 Omnibus motion, that Nayyar submitted to
the court Pro-se. the motions are on the U.S. District Court for the Southern District of New

York, criminal Docket for case No.: 1:9-CR-01037 (RWS).

-25 -

 

a

 
 

 

 

 

 

 

Ca :09-cr-
se 1:09-cr-01037-RWS Document111 Filed 09/09/19 Page 44 of 83

Nayyar proved to the court that he was not an illegal alien. The Southern District of
New York under Preet Bharara 2 few days before the trial on March 15, 2012, stated in
count 5: that “Nayyar was an illegal alien in possession of a firearm and ammunition”. \t
was subsequently removed and the new superseding indictment for the gun became:
“Nayyar was conspiring to traffic in firearms and ammunition or to ship goods in interstate
or foreign commerce.”

The trial date was March 19, 2012. Nayyar never shipped or trafficked any guns or
ammunition in his entire 33 years in the United States. Nayyar asked Judge Sweet for time
to challenge this new superseding indictment, which is Nayyar’s “due process” right. Judge
Sweet denied the request saying, “we already set up the trial date” (Pretrial Transcript
March 15, 2012). The question is, what about Nayyar rights? Nayyar guess his rights are
thrown out the window. Judge Robert Workman Sweet should be reminded that, “A judge
should participate in establishing, maintaining, and enforcing high standards of conduct, and
should personally observe those standards, so that the integrity and independence of the
judiciary may be preserved.” .... “Although judges should be independent, they should
comply with the law, as well as the provisions of this code. Public confidence in the
impartiality of the judiciary is maintained by the adherence of each judge to this
responsibility ..... diminishes public confidence in the judiciary and thereby does injury to the
system of government under law.” Judges are there to uphold the law and not break the
law themselves.

By the way, after A.U.S.A Brendon Meguire was caught lying again during the

suppression hearing that was held on February 2, 2011, he left Nayyar’s case. The S.D.N.Y.

 

 

 

 

 

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 45 of 83

may have some other excuse, but Nayyar sees it differently. Regarding Judge Sweet denying
Nayyar’s rights to challenge the new superseding indictment for the gun can be seen on the
court transcript held on March 15, 2012.

Come now, one of the issues at trial was the search and seizure of the laptop
computer that belongs to Nayyar. (More details of this can be seen on the courts transcript
for both the trial and the appeal.) The District Judge Sweet recognized the need to further

. clarify, asking the government to recall the FB! Special Agent Candace Hunter back on the
witness stand. She has just testified earlier about Nayyar’s computer. When Judge Sweet
asked the prosecutor Sean S. Buckley to recall Candace Hunter on the witness stand, the
prosecutor's reply was:

“cyen as we speak, special Agent Hunter is on her way back to Alabama.”

 

Sure, Candace Hunter is on her way back because Nayyar found out that the search
and seizure of the laptop computer was illegal. Now, in the District Court and the Second
Circuit Court of Appeals, these judges, how they deliberately commit legal hedging on this
issue is by far the most bureaucratic red tape | have seen in my life time. This “Hocus-Pocus”
beats the greatest magic show on Earth.

If you see the entire issue on the computer from the initial search and seizure, to
the Second Circuit court of Appeals, it is such a charming milieu to see how these judges
justify an illegal search and lies in the courtroom and that the constitution is thrown out
the window and shame on these judges who have lost their moral compass..

Please note that the trial transcript given to Nayyar, by the government, about how

the FBI agent Candace Hunter’s issue when she was recalled by judge Sweet, went missing

-27-

 

Pr

 
Case 1:09-cr-
e 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 46 of 83

or were doctored from the trial transcript. On Direct appeal, Nayyar told his appeal lawyer
Ms. Laura Grossfield Birger from the Law Firm of Cooley LLP, New York, NY, that this
incident happened during the trial and is in the record of the trial transcript; these
statements are missing. On appeal, the government acknowledged that Nayyar’s account —
was correct. (Nayyar does have the doctored court transcript to back this up).

The governance of the justice system where courts transcripts are redacted or
dectored is an atrocity to our justice system. This is happening on Courts transcripts
nationwide, and one can only imagine that it’s also happening to law enforcement
recordings. The court has to be better monitored, measured, and recorded. The courts
cannot be the political and judicial black box in America. There has to be transparency. Our
court transcripts should not perpetuate the assumption that it is intuitively reasonably
correct but ultimately wrong. these documents should and have to be 100% correct because
it is the evidence.

Nayyar will give you another example. On remand from the Second Circuit Court of
Appeals to the District Court, this was on October 14, 2015. However, the oral argument
for the hearing was done on September 22, 2016.

Now, at the hearing oF oral argument, the defense appeal jawyer Ms. Laura
Grossfield Birger, during the oral argument spoke about the supposititiously so called
pornographic images found on Nayyar’s computer by FBI Agent Kelly and Agent Hunter,
who aided and abetted the illegal search and seizure. These supposed images were never on
his computer (and proven at the oral argument held on September 22, 2016 in the United

States District Court, Southern Distinct of New York). This was done by FBI agent Kelly to

.28-
Case 1:09-cr-
09-cr-01037-RWS Document111 Filed 09/09/19 Page 47 of 83

conspire and defraud the constitutional rights of the accused. When Nayyar’s lawyer (Ms.
Birger) said in open court that these supposed images were not on the computer, the
prosecutor Sean S$, Buckley from the Southern District of New York acknowledged that those
images were never on the computer. However, it was judge Robert Workman Sweet who
said first:

“1+ was a red herring.”

However, in the Oral Argument Hearing Transcript, it is stated as if the defense
lawyer Ms. Laura Grossfield Birger had said it. This type of court transcript has become a
“Feedback loop” rather than the actual evidence of the courts oral argument and
proceedings. Nayyar did call Ms. Laura Grossfield Birger. When Nayyar received the
transcript Nayyer asked Ms. Laura Grossfield Birger “you did not say it was a red herring”
and “it is on the court transcript as you have said it”.

Ms. Birger’s reply was, “| do not recall.” Nayyar surmise old habits die hard, since
she too was a former prosecutor of the Southern District of New York at one time.

On the issue of Nayyar’s laptop computer, what FBI Agents Michael D. Kelly,
Candace Hunter and Det. Michael O’Brien did, clearly violated Nayyar’s constitutional rights.
These law enforcement officers are well aware of their rights and the people’s constitutional
rights. The corruption starts from the top and never from the bottem, These incidences
happened under Director Robert Mueller and under subsequent Director James B. Comey.
After Mueller did a stint as a U.S. Attorney in San Francisco, President George W. Bush
nominated him to direct the FBI. He was sworn in on September 4, 2001, just one week

before the planes hit the Twin Towers. | do agree that during this period, we as Americans

29 -
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 48 of 83

were going through real hard times. No one is denying that there are very bad people out
there who want to hurt America and its people, but to “entrap” regular people are another.

Now let me further elaborate about the supposititious images that FB! Agent Michael
D. Kelly came across during his initial review of Nayyar’s computer. Those images were the
real reason as to why the two FBI Agents, Kelly and Hunter, stopped to get a search warrant.
That was a lie as those images do not exist at all. This fact was acknowledged by the
government prosecutors on September 22, 2016 during the argument of the computer
search. Please note that during the trial, the prosecutors said that “Nayyar did give his
consent to search the laptop computer.” This is also a lie told by prosecutors (The
prosecutor admitted that they mis-spoke see October 14, 2015 oral argument Court of
Appeals).

Now, at the hearing on September 22, 2016, this is what judge Robert Workman

 

Sweet said about the images {that don’t exist).

“whether there was or wasn’t doesn’t matter.” and he continued to say, “so he
made a mistake, Kelly made a mistake.”

This type of absolute abuse of power and corruption is very prevalent in the Southern
District of New York. The justice system in the S.D.N.Y has become pathetic because of these
bamboozle Judges. These lies are being covered up by the District Judge Sweet when he says,
“Doesn't matter” or “made a mistake” or to call it a “red herring”. It is a conundrum, not a
“ved herring”, but rather a “parrier to justice”, This kind of sugar rush Judge Sweet, brings
danger to our judicial system because in a lie the person who say the lie hurts the person it is

projected against.

-30-

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 49 of 83

To judge Robert Workman Sweet, this is what Nayyar would like to say, “A lie is a lie,
no matter what the subject is, and if it is in any way relevant to the case, you, a5 @ judge
have the legal responsibility and duty to correct what you now know to be false, and you
have a duty to elicit the truth. A threat to justice anywhere, is a threat to justice
everywhere”. The truth and lie are opposite, When someone lies, it has an agender to move,
project, hurt, disgrace, and pull down the truth. It also misleads others. By misleading means,
you make others believe on the lies and their judgment of you shifts. Now this injustice hurts
not only the individual but many around on both sides who got involved with this lie. This
does hurt many honest people and their character because the lie has mislead them. {t hurts
the prosecution, the FBI, the N.Y.P.D, the Judges, the court system, the community, the
society, and the nation as a whole. Last but not the least Mr. Patrick Daniel Nayyar, his
family and friends.

According to the prosecutors, Agent Kelly came across these supposed images during
his review. (This was illegally accessed without @ search warrant in the first place).
Therefore, when he saw these images, he stopped and showed these images to agent
Candace Hunter. Now, all of a sudden, they discovered and recognized that the laptop
computer was “password protected”. Then they decided to apply for a search warrant. The
truth is, there were NO SUCH IMAGES ON THE COMPUTER! The government themselves
admitted to these findings or evidence. (See oral arguments transcript held on September
22, 2016). This was also a lie perpetrated by the government and the FBI agents.

The prosecutors knowing this to be false, still went ahead with this narrative to

“wall — off” agent Kelly because his search and subsequent review of the contents of the

-31-

 

pe

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 50 of 83

computer, was illegal. Therefore, FBI agent Kelly was “contaminated,” then the prosecutors
brought in Detective Michael O’Brien. Det. O’Brien lied in the search warrant affidavit
saying that he was nota part of the arrest or involved in the search.

This is completely false because the administrative worksheet Nayyar received from
3500 (Jencks Material) materials states otherwise. It clearly states that Det. Michael
O’Brien was part of the search and arrest team. Moreover, Det. O’Brien did not testify at
the trial, but Agent Kelly did. (The contaminated Agent).

At the trial, the prosecutors stated to the jury that Nayyar was selling arms from
Romtechnica and Orion Corporation. This is a lie as well because these companies or the
corporations were defunct and did not exist. This | brought up at trial. (See trial transcript).
When the jury asked the judge about this, he promptly changed the subject. At the trial, the
prosecutor stated, “that Nayyar’s trip to Atlanta, Georgia was to pick up arms for Cc. | Ali
Saleh.” However, in the sentencing submission, the same prosecutors stated, “His (Nayyar)

| trip to Atlanta, Georgia was in reality nota trip to obtain items for the C. 1 (Ali Saleh)”. This
is what has become of Southern District of New York.

The Agents and the government very well knew that my trip to Aéfanta, Georgia was
to pick up a motorcycle that | had purchased from an auction.

These type of misspoken or false statements injected | during the trial are
embarrassing and rattles the core meaning of justice in the Southern District of New York.

Even during the trial and the Appeal, for prosecutors to state “Conrad Mulholland is
absconding” is a completely false statement and a lie. (By the way, Conrad Mulholland is

supposedly Nayyar’s Co — conspirator) There are recordings done by the FBI and C. | Ali

 

| -32-

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 51 of 83

Saleh that is very conspicuous in that Mr. Mulholland had nothing to do with this conspiracy.
Furthermore, Mr. Mulholland was willing to testify on my behalf but my trial lawyer did not
want him to testify. Mr. Mutholland is willing to speak on my behalf, even today. The public
will know the truth. Nayyar has more than 80 issues with his case involving law enforcement
officials, lawyers, prosecutors and judges. Mr. Mulholland is a British citizen.

Nayyar also has many other cases where the Southern District of New York has
railroaded other defendants, as well as Director James B. Comey when he too, was a
prosecutor in the Southern district of New York. Nayyar has papers to back up all these
allegations. The structure of hierarchical position in the S.D.N.Y has an unnatural top-heavy,
two tier arrangement and combined with growing evidence of power abuses. The public has
a growing concern, that there is something fishy about the structure of American equality.
Today this has given rise to many socialist and anti - capitalist movement; they are in
“yogue”. Again, our capitalist party needs to use society’s ears and eyes which is the best
tools anyone can find in order to solve problems collaboratively so that there is equal justice
under the law.

The Southern District of New York under A.U.S.A Preet Bharara also said that Nayyar
abused Maryna. This is a total fabrication. It is also in my PSR Report. | do have the
Supreme Court of the State of New York action of divorce in my possession and it clearly
states a clause under “abandonment” and not under “Cruel and inhumane Treatment”. This
was a big lie and an attempt to lynch my character. Judge Sweet has yet to remove this lie.
Nayyar also brought this up at his sentencing. The prosecutors kept their mouth shut

because they knew it was a lie. This false accusation is more devastating to me as a person,

- 33 -

 

 

ee

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 52 of 83

than the 8 % years I’ve been in prison.

During the suppression hearing, the prosecutors of the S.D. N.Y. also brought Maryna
Nosava (Nayyar’s wife) to testify against Nayyar, Even though at that time, Nayyer stated
that we were still legally married. The prosecutors and Judge Sweet know that it is against
United States Supreme Court ruling, that the court cannot pit husband and wife against
each other for the sake of the family and the public as a society (Hawkin Rule). Nayyar
protested in court and as usual, it fell on deaf ears of Judge Sweet.

Now, at the trial while Nayyar was on the witness stand, | did bring up the issue that
the government gave Ms. Maryna a U-Visa to testify against me at the suppression hearing.
Judge Sweet was uptight when asked, “Well, did you know whether or not your wife got a
U-visa?” Nayyar replied, “Yes, from the 3500 material (Jencks material)”. Judge Sweet then
ordered the jury out of the courtroom for a short recess. My lawyers, Sanford Talkin and
Dorea Silverman, then consulted with prosecutors Sean Buckley and Stephen J. Richin, who
wrote a statement for Nayyar to sign, which Nayyar then took the paper to read. During this
confusion, Nayyar slid the hand written statement in with the rest of his documents (Nayyar
has this hand written document in his possession). Then judge Sweet took me into his
conference room with both my lawyers, the prosecutors and the stenographer and then
spoke to Nayyar saying, “Look, these windows don’t open, they are big and strong” and “if
you are trying to jump out, it won’t happen”.

As | understood it, Judge Sweet was literally telling me, in other words, that you are

in the most powerful Southern District of New York (S.D.N.Y.) that plays bail dirty and to

 

 

 

leave it alone. Now, } do understand that | was taking on the biggest machine that buries

 

 

_34-

po

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 53 of 83

people alive.

Today, Maryna, (my ex-wife) is a U.S. Citizen. In addition, just to note, Maryna did

 

not testify against me at the trial. During the trial, when my attorney Sanford Talkin said,
“the prosecutor is going to bring Maryna to testify against you.” Nayyar’s reply was, “Good,
they should.” Sanford Talkin answered “you are not afraid what she might say?” Nayyar
replied, “No! I said Maryna can never look into my face and lie about me because beyond
my faults, | always took care of her.”

One thing that the public needs to note is this, the FBI and the N.Y.P.D. colluded with
the Southern District of New York, knowingly and intentionally practices in an unethical
practice of breaking up a home. Nayyar has his own evidences and other papers to back up
this statement. In America today, you see millions of broken homes all across the Nation.
These culprits are one of the main causes of broken homes and homes without fathers.
These culprits are guilty of crimes against humanity. This is genocide, and the American
Holocaust. These young men of color have become a sacrificial offering for those men and
women who crave power, position, and prestige. This barbarism of hell is one of the reasons
why so many inmates abuse psychoactive substances in prison. There is much greater
addiction of all kinds of drugs in prison then the free world. What are we doing to our
society for want of power? As for me | will never be free knowing millions in America are
incarcerated beyond the scope of the crime these young men have committed. While the
public is in awe with their prestidigitation. (See the black community in the United States of
America).

| can never be upset with Nannetie or Maryna. Oh! By the way, Nannette was my

-35-

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 54 of 83

 

first love, and also the mother of our daughter Alexiss. Alexiss is the love of my life. 22 years
of age and a beautiful young lady. She is getting two degrees at the same time, from two
different Universities’. She is doing her English Honors and Computer Science. Nannette as a
woman that has so much beauty, largesse and an extraordinary luminous personality.

My relationship with Maryna was both pleasurable and a wonderful dream. | de not
say this lightly. One may not have the full awareness of destiny until events turn up; then
one realizes there is a definite purpose. Sometimes that connects two people who are
destined to meet regardless of time, place, and circumstance. This invisible thread of fate
was ours. With Maryna, | have two children: Joel and Adrianna. Our children were five and
three years of age, respectively at the time of my arrest in 2009. What upset me the most
was, while | was in MCC Manhattan, the Southern District of New York under A.U.S.A. Preet
Bharara, would not allow my children and Maryne to visit me. They also hijacked my phone
calls and letters. It has been 8 % years and | have not seen my children. | did bring this issue
up in front of Judge Sweet, and as usual it fell on deaf ears.

Through it ali, | am not upset at Maryna., | do have papers and documents to prove
everything that | have written in these pages. The prosecutors of the Southern District of

New York even threatened Maryna’s deportation if she did not help the government.

 

Nayyar has this letter from the S. D. N. Y. that was sent to Maryna regarding the threat of
deportation. (Copy of the fetter is in the August 21, 2013 omnibus motion). since Maryna
has no knowledge of criminal activities by Nayyar to tell, the FBI and the prosecutors used
her and our children as a fulcrum to put mental pressure on Nayyar, so Nayyar would be on

drugs administered by the B. O. P or to see the B. O. P. psychologist or go through sleepless

- 36-

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 55 of 83

nights.

Nayyar has seen many inmates driven to madness with these mental tortures. | have
seen many men break down and bow before this powerful Southern District of New York. In
spite of all this, Nayyar stood strong only by God's grace. Maryna is a young mother of two
very young children at the time of my arrest in 2009. | fully understand she did what she had
to do for the children’s sake. As for me, those years of being so alone, were very difficult.

Nevertheless, little by little, my life started to sort itself out, and prison became a learning

 

experience for me. | am very sure that it was hard for Maryna as well. Truly, she deserves a
plethora of honors showered upon her.

The Southern District of New York exploited every resource and bent every rule in
the book to inconvenience Nayyar with these lies. The truth is, Nayyar would have won if
they would have played fair with him. Since our justice system has become a flagship in the
incarceration program for the prison industrial complex. It is a show case project outside the
justice process. And because of the big budget that is funded by the government, which is
why they need to justify their work. These prosecutors, lawyers, judges, politicians,
bureaucrats, law — enforcement and even the BOP psychologist they all have a very strong
incentives to exaggerate their accomplishment on crime, society and ethos.

This torturous place: The USP, the gulag, the gas chamber. Whether it is Treblinka or
USP Pollock or American slavery. These practices or place are hell on earth, There is no
difference for the people who have gone through this situation. The only difference of
opinion are base on one’s who have never been inside these places or situation. if you have

been an inmate within these prison wails, you have died a thousand internal deaths. And

_37-

Pe

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 56 of 83

you will understand what | am talking about.
Many Americans do know how awful our own justice system is, however there are
those for whom even the mildest criticism of the judicial system constitutes a kind of heresy.

Yet we all abbores the genocide in Rwanda, Syria or Burma (Myanmar) and our own hands

 

are soaked in blood. Those who slide through life unaccosted and unaccountable, only God
know what in their wake? This is a crue} paradox of life on earth. Enough of this exploitation
of the poor, needy, uneducated, homeless, fatherless, widows, immigrant, addiction and
more. It is time for us to heed the prophet Isaiah and set the captives free.

One may have a sense of outrage that Nayyar would accuse the public servants like
the FBI and the prosecutors of doing such things. In Nayyar’s case, it is not an accusation or
assumption nor theories or allegations. | have the documents to prove all of my statements
and plenty of papers to prove everything that | have said. These allegations that you have
heard are no longer rumors, but the truth is, “justice is denied” to millions of Americans.

[am sure that these honorable men and women have their side of the story. They
accused Nayyar lugubriously. Now it’s Nayyar’s time to tell his side of the story. In every
story there is empathy, focus, and impute. in the courts; one District judge and three Appeal
judges have justified only on certain issues presented. | am sure millions of people who will
hear my side of the story will also impute and discern the critical faculty that judge Robert
Workman Sweet sentenced Nayyar to 15 years, one year before the sentencing date. This
turpitude of Judge Robert Workman Sweet shows clearly that the entire trial of Mr. Nayyar
has been “rigged”, because Judge himself has become lawless.

James Boswell who wrote about the life of Samuel Johnson writes: “Every man has

_ 38 -

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 57 of 83

the right to utter what he thinks “truth” and every other man has a right to knock it
down.” This is a story of a man who has fulfilled the obligation and welfare of the people
that are incarcerated in the United States of America, the justice system has become
suffocated in the shackles of a bureaucratic command system which is cruel and conspicious.
Americans are well aware that the judicial system needs to be reformed. The courts have to
be secular, transparent, and accountable to people of ail race, color, culture, and faith, and
that they will not be discriminated against. Today, in America, the Justice Department is
more like an Inquisitorial court where different color, belief, and poor are being decimated.
ve seen this first hand while in prison. There was a time in America, when it comes to
realize that a nation cannot exist half slave and half free. And the time has come for this
injustice “purdah” (curtain) to be tear down. People in power need to understand that this
two tier system they have created is a looming existential threat from within,

The poor and the underclass have one question: How is it that this great democracy
which promised the “american Dream” has turned into an “american Holocaust?” Where
did it go wrong and what is the alternative? Well, in Church history it teaches us the era of
reformation. Where the great universal Church, the Pope, great emissary of God had to fold.
Nayyar would call it the “Great Break”. Even the counter reformation of the Catholic Church,
could not turn the tide of much needed change, which marked the era of the Catholic
Church as a universal order of Christianity. The Holy Grail was not in the thesis of Martin
Luther, but rather people asking for change. Martin Luther was just the catalyst.

judge Robert Workman Sweet, you are on the bench, and you do have the capability

to stop this culture of lies, fabrication of crimes, these fake accusations, these C. 1.‘s (like Ali

39 -

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 58 of 83

Saleh) that are gaming the criminal justice system and these defense lawyers that have no
interest in representing the truth rather have become wel-fare recipient in the judicial
system. Nayyar does have the names of cooperating witnesses with bodies and have walked
away with little or no time. Then there are those young black and Hispanic men with drugs
charges who have as little as two dime bags, and judges have given them 3 to 10 years in the
Southern District of New York.

There is a loss of judicial credibility especially in the Southern District of New York —
where people’s trust and faith in the judicial system is betrayed. If this continues, this great

Nation and its democracy will drop to its knees. Concentration of so much power within one

 

department, in all actuality, defiles the core foundation of democracy, where judges in the
District Courts remain in power for life. This statement should not be an unrealistic
expectation, If we are to have credibility in any democracy, then these things have to change.
Not one person should remain in power forever or only when they feel the need to retire or
death itself becomes a transition. lf you have seen the movie by Merchant Ivory Film
“Shakespeare Wallah” where in the film, the troupe encounter an itinerant monkey trainer
who laments that people no longer care for his art. in time people will no longer respect the
judgment of these Judges.

Surely, injustice of any kind disturbs us all, and what is a far greater wrong than being
denied justice, about righting wrongs and about defending the powerless. in the end, no one
gets away with any acts of injustice, nor does God leave us unrewarded of our work done in
faith. Onset of my incarceration, it has been an uphill battle. These intelligentsia of the

Southern District of New York, their lies are not the whim of a corrupt nature, but a mode of

- 40 -

 

a

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 59 of 83

 

 

 

 

existence, a condition that has become a culture used in daily warfare of the courts, so much
so that this culture has contaminated every aspect of life in this great Nation that is called
the United States of America. You see it daily on televisions and other forms of media. This is
also “the tipping point” of a nostalgic period and end to the era of trial and error, where
America is finding itself or in pubertal stage.

At the core of the American intelligentsia, the Ivy League Universities is the place
where lawyers are bred and cultivated only to strengthen the prison industrial complex.
Today, Preet Bharara is teaching at the New York University Law School, the subject
probably on; Acquisitive license to lie and advance one’s career: the condition created for
these men and women are close to ideal, in order to accomplish their goal. These individuals
have status, money, equipment, career, and no distractions. Apart form physical conditions,
they are also given a much needed degree of freedom to lie.

This stimulates the creativity. In order to win a trial, one can use any weapon in its
arsenal, where bench actors (judges) overlook when this happens. These law students and
professors have become specialists in the United States of America’s constitution and had
imprisoned 2.5 millions people and 32 millions people with felony records. These felons are
denied basic rights of any democracy to vote.

These members of the “chicken expletive club” (these are Director James B. Comey’s
words, not Nayyar’s) have gained for themselves and their families a standard of living that
are relatively high in any given society. These “chicken expletive club” members comprise of
intelligentsia that exploit the undereducated with prospects of climbing the ladder of power.

These intelligent minds also provide ‘a perfect milieu for brewing liberal ideas. They have

-41-

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 60 of 83

 

formed a political class in the United States of America. They feed the public with liberal
ideology, and they themselves are critical of the system that they have created. The public is
being undermined, when they ask for “nerestroika” (change). What change? It is only to
burden the poor and underprivileged. My question is, doesn’t it resemble the socialist and
communist system? My father lost everything to a socialist government in Burma.

| clearly remember Preet Bharara said this in his speech in Las Vegas, “We in the
Southern District of New York are like gods.” This is the ultimate audacity; this god
(packsaddle jackass) got a kick in his alimentary canal by a human named Mr. Donald J.
Trump. Thank God, for such humans who have the courage to kick these degrading and
dishonorable gods, such as James B. Comey, Andrew McCabe and others.

Sun Tzu in the “Art of War’ said, “if you know the enemy and know yourself, you
need not fear the result of hundred battles.” My single voice can only be so powerful — but
with your pen and voice, we can amplify the suffering voices of the incarcerated. These
young men looking for someone who can make things right, somehow, are afraid to speak
up.

This story and many others must be told and it doesn’t depend on mainstream media.
Today, we have social media. Social media has become a magic wand which can reach
billions more than any single television or newspaper. Today, whether Nayyar’s side of the
story is the truth, lies or fake, let the people be the judges.

in the end, the power lies with the common people. Never forget it can be used for

 

one’s benefit. Technology has come a long way. Nayyar may have been denied justice in the

Southern District of New York for 8 % years, but social media can be used correctly as a

- 42 -

 

el

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 61 of 83

 

primary weapon. \t can cause a ripple effect across any Country or continent. Remember,
none of us are helpless pawns. We become helpless oniy when we allow ourselves to
become one.

Napoleon Bonaparte said: “The men who have changed the universe have never
gotten there by working on leaders, but rather by moving the masses, working on leaders
is the method of intrigue and only leads to secondary result. Working on the masses,
however, is the stroke of genius that changes the face of the world”.

Any one person can stir the lowest instincts and intoxicate the Country with the
anger, oppression, and attitude. Yet time is therefore silent. In the Bhagavad Gita, Krishna
tells Arjuna the warrior to return from the imagined world to reality and from the imagined
self to one’s actual self. A return to God is possible from any real place — however shameful
and disgusting, but not from an imagined one — because we are not there. An imagined self,
in a imagined world cannot start a journey toward God. Let us all try to choose reality and
God saves us from our ghosts.

After | lost my trial and was sentenced to 15 years, | have been silent, and my
Sentencing and appeal lawyer Ms. Laura Grossfield Birger has been the goddess of wisdom.
She has pulled me, or at times stopped me from overcoming my warriors’ rashness. Yet
there is a tipping point in all of us, just as the clock struck the hour. As for Nayyar, | am very
proud of my heritage and background. f am proud that | am Indian. | wait patiently to kiss
the shores of India. Too long, we indians have been the second edition of Great Britain.
When people talk about india — in their mind comes “Yoga”. That is why we are the third

largest economy and has zero say so in the world arena or respect. TI his will change. India

 

- 43 -

 

Po

 

 
 

 

 

Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 62 of 83

is on the threshold of the “new millennium”. This is not an accident man, there is a higher
purpose.

In conclusion, the Southern District of New York is not a corporation that delivers or
manufactures cookies and eggnog. it is there to deliver justice that effects individuals;
families, communities and society as a whole. May God bless us all, and God bless America.

| would like to thank my dear brother Derrick Nayyar, for all these years that he
stood by me. Thank you very much, and -1 love you. And to all of my family who had
supported me financially, spiritually and emotionally especially to my dear sister Juliana and
her husband Geoffrey Bourne, to my dear mother and sister Patricia, | love you both very
much, To my children Alexiss, Joel and Adrianna. | love you all very much and your father
will rise again from this ashes. Last and not the least to Nannette thank you for being my

‘Nirvana’.

 

_44-

 

 

 
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 63 of 83

Honorable Robert Workman Sweet Patrick Daniel Nayyar

Southern District of New York Reg. # 77606-053
500 Pearl Street F.C.1 Pollock
New York, N.Y 10007 Po Box 4050
April 2%, 2019 Pollock, LA 71467

Dear Judge Robert W. Sweet.

1am sure my name will remind you as to whom | am and hence | need not
introduce myself. Although it would be depreciating and thoughtless on my part
if | don’t pen this letter to you. My purpose in writing this letter is that | feel the
moment have come for me to cross a line, which | never wanted to: The airing of
dirty judicial laundry here in the Southern district of New York. Lam sure some in

| the S.D.N.Y don’t give a hoot but lam sure public does.

In the Bhagavad Gita it is written: “The Company of people who don’t
believe in seeking eternal truth is bad company”. And | do hope you will
recollect what you told me during my trial when you called my lawyers and me
into your conference room and said: “look, these windows don’t open, they are
big, and strong, if you are trying to jump out, it won’t happened”. These years
of my incarceration as difficult as it has been. These words from your mouth
were a warning to both of us.

The department of justice, when itself transgress the law, we as a society
looses power. Only observances of the law give us power. The judicial
department in our nation is like a watch’s mainspring without it even the most
expertly designed watch will not function, It is the power behind that is essential
for the function and flourishing of our society. This also sustains continually that

all things held together.

Page 1 of 8
Case 1:09-cr-
09-cr-01037-RWS Document111 Filed 09/09/19 Page 64 of 83

Today against centuries of moral teaching and jurisprudence. Where the
nature of accused doers guilt are determine by their intention in our Courtroom.
Just like you did at my trial: when the Jury said that they were having. a hard
time to convict “Nayyar” of material support of terrorism. Your reply or
instruction to the jury was: “it doesn’t matter whether Nayyar committed the
crime or not, it is his intention.” What justification can there be for such loose
talk or foolishness from an honorable man like you.

Even though your instruction to the jury was pure speculation on your
part. The jury absorbed and sucks up your words. Only because you are a
discrete individual in a discrete position. And you are very well aware that our
inner state of mind, intentions, ideologies, belief or motives — could neither
mitigate nor aggravate an offense. | guess in the Southern District of New York
them simply: “it doesn’t matter”. And for the body count in our nation’s mass
incarceration (The American Holocaust) which is so massive that it render any
intention, no matter how malignant or moot it is.

Doesn't our justice system remind us of Auschwitz, Krakow, or Treblinka.
After all the gas. chamber were not invented by a primitive, barbaric, and
illiterate people. Judge Sweet your words does matter: it can set free or lead all
of us to hell. \t is almost a cosmic lunacy between you and me. | was accused of
material support of terrorism and you in the same court room is a self confessed
mass murderer of people’s lives, families and trust. Yet, | am sure you never
meant anyone any harm. As terrible it may sound it is the truth. And your
intention and its consequence does bring about catastrophe in our society. A cog
in the machine that buries people alive.

Nevertheless, what has happened to me, naturally lead me to ask: what

would | have done if | were in your shoes? Answer is complicating as to any

Page 2 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 65 of 83

other question pertaining to confidential informants or conspiracy indictment,
which has made U.S.A also the world leaders in locking up its own citizens, both
in absolute terms and as a share of its population. Will this industry last is yet to
be seen.

Today, in America the poor, the uneducated and the under privileged men
and ‘women are reduce to Pavician minium, offering no resistance to the forces
of injustice because you and the Department of Justice who are the Gate
Keepers of the Constitution have failed. Unless they are one of the elite and
privileged classes then the Gate Keepers and the Department of Justice are
willing to make sure the Constitution is preserved. For them even crimes
becomes a “matter” and it is nullified.

The Department of Justice has not learned from the wheels of history.
Where “Collaborator” {today’s confidential informants) caused plenty of misery,
chaos and death of 1.5 million children and 4.5 million adult to their death. Total
of more than six millions Jewish death and yet we have learned very little from it.
The failer of the American judicial system is controversial and becoming “the
American Tragedy”. The guilt pervasive is unimaginable and unmanageable. This
evil which has exceeded proper bounds and its overreaching effect is seldom
allowed to reach daylight. And the public is completely oblivious until it happens
to him or her.

This evil circus has also infiltrated into the political arena whether it is
Democrat or Republican, each wants the other to fail rather than to see a
successful United States of America. Such foolishness, it’s beyond exorcism of
these demons in us. Thus we are becoming unbearable human being because

generosity is a word found in a dictionary and Jess in humanity. You know how

Page 3 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 66 of 83

to punish, criticize, point out the ignorance and short coming of others, but you
cannot accept when it is to you.

| have challenged the most powerful and the sovereign District of New
York and had resided these past 10 years in an inhospitable place. And | do have
a good sense of direction as to what lays ahead unless the Good Lord changes.
And my patience has been my number one virtue. These years in prison has
taught me why million of men and women that are incarcerated in America are
so afraid to fight against the powerful system like the S.D.N.Y. these top-dogs, or
killer elite team or the vultures could re-arrest, re-indict, and also able to injure
anyone reputation by having one’s name dragged through the mud with the
help of the main stream media. The judges become quiescent observers or they
are participant to a golden chalice of fiendish.

The principles of the French Revelation, the Magna Carter, and the
United Nations declaration of human rights all come into existence due to -
injustice of some kind. This prison industrial complex and its mass incarceration
phenomenon of avil deeds committed on a gigantic scale, which could not be
traced to any particularity of wickedness, pathology or ideological conviction in
the wrong doers it seem to me that “Adolf Eichman in everyone of us”. In the
Kabbala it teaches us that “we humans have all the character in us, only the
time brings out those behaviors.”

None of us are a single and solitary actors, neither however strong nor
magnificent. We can never accomplish anything good or bad without the help of
other just like these prosecutors cannot achieve their goals without your help.
And history has taught us how some of these collaborative dimension of people

has brought such suffering on humanity across the planet called Earth.

Page 4 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 67 of 83

When “evil is sufficiently on a massive scale, not everyone involved will
share the same intentions: People will act fora variety of reason many of them
having nothing to do with the nature of the enterprise itself”. Thus their
careerism, wages, status, and power become a personal motivation than as a
structure of the institution. This blurs the vision of everyone who is involved.
Therefore, most becomes “robots” in an enterprise, whose sole function is
dictated by so called “Job Protocol”. Where the vision of justice is blurred; the
truth, check, and balance dies. The entire country is affected and genocide is
ensured.

For now these charming romantic men and women can bath in their
power, money, status, beautiful homes enjoying good wines, cigars, haute
cuisine, and dance to the music of their choice. They are unaware their deeds
have punished and murdered million of poor Americans in the name of justice,
ethic and crime. And they justified this genocide on pure rational grounds. The
Department of Justice is based upon the American school of thought on
“pragmatism” where truth ts an instrumental and contingent state, a claim is
true for now if by all test, it works for now.

This monstrous insensitivity has poisoned every crevice in our country.
Across America this dissatisfaction hangs on the head of the Department of
Justice, we can all observe and see on the main stream media. What is
happening in America should never have happened. This is the last place left on
Earth for justice. My question is why Justice Department being so precious that
she is always attended and protected by guard dogs of lies. This may be the

reason why the truth cannot penetrate and the “tabernacle” of fairness is ugly.

Page 5 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 68 of 83

in the end | am pretty sure you may be furious and angry at what | have
written. And deafness in an individual cannot supplicate the proud. | do not use
weapons but my words, neither am | a religious radical. These individuals only
become the prophet of evil and think God is their personal property.

Please, step back and reason fora moment, your injustice has robbed me
years of my life, my family and my reputation destroyed. One thing | have
learned is that; there is no such thing as “Not Guilty” in the Southern District of
New York once you're indicted. The saboteur will railroad to get what it wants
no matter what the “Truth” is and the Judges help them to achieve those goals.
This creates disproportion and inequality. People’s lives and reputation are
being destroyed on daily basis. Judge Sweet, you cannot protect any of the
Amendment without accountability. |

As in my case, amid the myriad of Court proceeding that were tragically
unjust, the incompetent defense attorneys at my trial, the shoddy evidences,
and the lies. The false accusation and dubious investigation tactics have put me
imprison. Judge Sweet, | am quite sure if injustice robbed you of these years |
have served in prison, lost my family and my reputation destroyed. How would
you feel or act. Therefore: “a judge should be hesitant before sentencing so
severely that he destroys all hopes and takes away all possibility of useful life.
Punishment should not be more severe than that necessary to satisfy goals of
punishment.” This is why many inmates cannot look forward beyond
imprisonment. You and many of your colleagues have failed miserably to the
oath taken to serve the people of this great nation.

| have never denied where my mistake was: that | gave a simple hand gun
to a confidential informant in Queens, New York and | am willing to take my fair

share of punishment. Even thought the gun charge can be contested since it

Page 6 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 69 of 83

was dismissed in the E.D.N.Y and the S.D.N.Y re-arrest me on the same gun
charge. And | did challenged this on Pro-se motion regarding “Jurisdiction” and
“venue”, without any reply brief from the prosecutor, you dismiss my motion
with a stroke of a pen saying “untimely”. Therefore my “due process” and “rule
of law” was completely violated. Also as for my counsel’s ineffective
performance. The “terrorism” charges were false and trump-up indictment. And
you damn knows that very well! That is why the prosecutors themselves state:
“as | said before, there is no claim here that the defendant (Nayyar) is a
terrorist. No one is arguing that the defendant was planning to blow anything
up or commit any act of violence. Not at all, ladies and gentleman; nor does
the government argue that the defendant was a member of Hezballah.” With
all these statement from the prosecutor officially attesting for me in your
Courtroom and in your presence. You still punished me for “terrorism” charges.
What a subterfuge and strych-ninism judgment.

Even today, this discrimination can be seen in the political arena as to
what those men and women have learned from the warfare of the Courtroom.
These prosecutors who have become politicians want full report of Robert
Mueller on the President Trump to be revealed. How about when they were
prosecutors, they never wanted to disclose “the bills of particulars” and “the
grand jury minuets” on the individual they have indicted. As in my case, | do
hope you'll be able to recollect, if not it is on the docket sheet and the court
transcript. | did filed a pro-se motion for these documents and | also requested
for these documents at the pre-trial hearing. | did not get any of these
documents | guess this only for the privilege class and for sure | am not.

Bear in mind, | do not want to “repay evil with evil or insult with insult.”

In my email to my appeal attorney Ms. Laura Grossfield Birger dated May 30",

Page 7 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 70 of 83

2016. | have written and extended forgiveness and the hope of well being for
those who have unjustly wronged me. Yes! and | do not deny that | still have a
spark of anger. This anger may only calm down when | see my son and daughters |
face to face. You do know that | have not seen them for approximately 10 years.
Now, | am here in Pollock, Louisiana thousand of miles away from my mother
in New York, who is the only one that is able to visit me with my sister from
Canada. These type of injustice does bother me, yet being a Christian, | am
keeping my peace but | do not have Christ’s scandalous mercy.

In conclusion, hopefully you and | will realize our limitation, mistakes, and
simply see ourselves as who we are: “lam” a mere human being. May God Bless
Us All.

| have also included 44 pages document of things that happened in my

case and the Email dated May 30°", 2016 to my appeal attorney.

 

 

Page 8 of 8
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 71 of 83
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 72 of 83

June 21, 2019

The Attorney General of U.S.A Patrick Daniel Nayyar
Honorable Mr. William Barr Reg, No: 77606-053

U.S Department of Justice F.C.I Pollock

950 Pennsylvania Ave. N.W PO Box 4050
Washington D.C 20530-0001 Pollock, Louisiana 71467

Honorable Mr. William Barr

Mr. William Barr, it is my pleasure and honor to write to you. And let me
introduce myself to you. My name is Patrick Daniel Nayyar and I have lived in
Queens, New York for approximately 33 years and at present { am incarcerated in
Pollock, Louisiana.

| have enclosed the 44 pages document as to what concisely transpired and
also are the letters I have written to the President Donald J. Trump, the Judge
Robert Workman Sweet, Ms. Catherine O’Hagan Wolfe and the email to my
attorney Ms. Laura Grossfield Birger. Even though the previous writings may
be accompany by bitterness, I do apologize and acknowledge that time does heals.

Mr, Barr, you are an honorable man and I am very sure there are many
more such men and women under you in the Department of Justice. However,
these past decades: 1 personally feel the blind folded Themis’ shadow has
fallen upon the Justice Department and metaphorically the whole system is
darkened. Thereby some of our outstanding country’s prosecutors, judges and the
law enforcement agents have walked us through this valley of the shadow of
death. This walk on in darkness has shaken all the foundation of the earth out of
course. This has driven the United States of America, a shining city upon a hill
into darkness.

It is markedly objectionable that these professionals can get away by
committing such crime, corruption and canard only because many of us refuse to

do our duty to speak up and give evidence. These professionals within the

lof 4
Cc :09-cr-
ase 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 73 of 83

department who abuses the government given privileges, tools and power to arrest,
prosecute and sentence has harm our society. These men and women have
hijacked the code of professionals’ responsibility and to serve the people of this
great country. Furthermore, these professionals to conceal their scandalous wrong
doing use deportation as a strategic tools is tragic, This element only brings
about catastrophe and traumatic shock on many families its also brings disgrace
and dishonor to us as an enlightened society.

In the United States of America, since “No one is above the Jaw.” Then
none of us should be able to lie in our courtroom also, not even the Judges
should have the power to cover these lies as “Mistakes.” As in my case, the
evidence of injustice done to me and my family could only happen in a “Banana
Republic” or in a “Communist’s country”: where lies are projected as truth.
What is the correctness, how do we remedy or rectify? Mr. William Barr, | am
sure you have notice how the Justice Department from the last time you were the
‘Attorney General of United States of America has descended into declivity
with such excessive velocity and it is losing its center of gravity. In today’s
political climate, this small elite group of professionals, judges and agents guided
by their academic ideologies has broken free of disciplinary specialization of
professionalism and moralism. Thereby on 4 broadest of perspective to represent
one’s self, rather than to each other and to United States as a whole. Thus it has
taken all of us onto a precipitous dark arterial highway. Like the Psalmist said
“Surely men of low degree are vanity and men of high degree are a lie: to be
laid in the balance, they are altogether lighter than vanity.” [ do hope and pray
under your watch this will not be the case, because this should never happen here
in the United States of America.

On the same note, one cannot reduce or subtract what has happened on
September 11, 2001, it was a tragic day that is forever burned into our minds and
branded on our lives, The act of terrorism, this tragedy that fateful day in which

countless lives that was disrupted, did bring tremendous grief and pain to billion

2of 4
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 74 of 83

around the globe. And much more to us as American and especially even greater
anguish to New Yorkers. | personally lost two good friends on that fateful day by
this grossly wicked act. This has taught us that “Terrorism” is real and that we
cannot let our guard down. During this melancholic period, there was another
darker side: when many individuals and their family were dragged under the
dragnet of “Material Support of Terrorism.” it is one of moral significance:
where many families have paid a price that is uncalled for.

In my early statement and letters, I may have been arrogant and aggressive.
Ag I look back and began to understand the pain of many families on both side of
this disastrous event. When tragedies occur on such a gigantic scale, highly
charged emotions of greed and fear get intertwined. Just as greed can throw many
career professionals to the wind and chase highly dubious agendum. And fear on
the other end of extreme can also drive or caution many good individuals to go
along with the agenda. And some of us may avoid to speak up because it can
cause upheaval in today’s political climate, belief, or a wrong that is powerfully
motivated. We as American, when we succumb to any of these emotion, we
Jose our moral compass. America is the magnetic needle that directs the rest
of the world. We as a country are to forge onward, we need to correct and
acknowledge our mistakes. After all we are human being and none of us are
perfect. 1 do hope you will look into this case, So that we can all go forward in
making this country even greater. So that Justice is preserved in the United States
of America and has a meaningful end.

I do have another issue. As you are already aware that I am here in F.C]
Pollock, Louisiana (medium) { was transferred form F.C.I Ray Brook, New York
(medium) with low points and no disciplinary history in entire 10 year of my
incarceration. | was transferred to F.C.1 Pollock with management variable stating:
that I am on a program transfer. There is no program for me here. Now my
classification is (9) points. And if immigration is the issue, I still have much time

(my release date is 10/18/2022) However, according to the document, [ have a

30f 4
Case 1:09-cr-01037-RWS Document111 Filed 09/09/19 Page 75 of 83

bench warrant in New York, which mean after I complete my sentence, I still have
to go back to New York. And my family is in New York. Why I am being held
here in Louisiana, which is more than 500 miles law passed by the Congress.
These types of injustice go beyond punishment and destroy family relationship.
And I sincerely hope that you will be able to bring about justice, equality and
integrity to the system.

In conclusion, the country goes up or down zigzagging on the tail of the
Justice Department. Therefore opportunity to add to the greainess of America’s
position and prestige is also on the risk in such a story or case. As for my kismet,
in the end I do believe as John Milton said: “long is the way and hard, that out
- of hell leads up to light.”

God bless America! Thank you very much for giving me your ears. I look

forward to hearing from you at your convenience.

  
  
 

ick Daniel Nayyar
Reg. No:.77606-053
F.C.I Pollock

PO Box 4050

Pollock, Louisiana 71467

4of4
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 76 of 83
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 77 of 83

Mr, Donald J. Trump Patrick Daniel Nayyar
The President of the USA Reg. # 77606-053
1600 Pennsylvania Ave. N.W. F.C.| Pollock
Washington D.C. 20500 P.O Box 4050
October 31st, 2019 Pollock, LA 71467

Dear Mr. President Donald J. Trump

Mr. President, my name is Patrick Daniel Nayyar #77606-053 and | am currently
being held at the Federal Prison in Pollock, Louisiana. On September 24, 2009, | was
indicted on a Charge of terrorism. A charge that | vehemently deny. | took the case to
trial and was subsequently convicted at trial. | appealed the case to the United States
Court of Appeals for the Second Circuit which confirmed the conviction. My case
started in the Eastern District of New York, under Ms. Loretta Lynch. The complaint
was subsequently dismissed by the Eastern District of New York. | was then rearrested
and taken to the Southern District of New York under a corrupt Preet Bharara. Mr.
President, | have enclosed forty four (44) pages & documents of what really happened
in my case. | attempted to mail these to my brother in India and to this date he still has
not received them. You will see the whole picture of why this story needs to be
brought into the light for the people to see.

Many powerful individuals involved in impeding your government are also
directly involved in my case. Of late, Justice in the $.D.N.Y is very much like the Court
of Renaissance. Much to my perplexity and disbelief is how these so called Lovers of
Justice could inject such blatant lies, throw out the “Due Process” and the United
States Constitution. They imagine themselves the pinnacle of refinement but
underneath their glittering surface is a cauldron of dark emotions — where greed,
canard, lust, hatred and envy that boils and simmers. My God! These people want

power. Thank God you were elected. America has seen what has happened to you and

Page | of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 78 of 83

to the Honorable Brett Kavanaugh confirmation to the Supreme Court of the United
States of America.

These individuals in their linguistic game to half sell a duck to swindle (”Vendre
un Canard a Moitie”). Thereby measure of truth and justice is removed. In their world
everyone is guilty by accusation very un-American. Under this inquisition, | was
convicted; my constitutional rights were railroaded and false statements that were
purposely put forward as the truth. These lies which were injected by the prosecutor
and the FBI agents came into light at my direct appeal. Yet these judges including my
District Judge Robert Workman Sweet covered these lies as “mistake”. The
prosecutors stated very clearly in their Summation and Sentencing submission. “As I
said before there is no claim here that the defendant is a Terrorist. No one is arguing
that the Defendant was planning to blow anything up or Commit any Acts of Violence.
Not at all ladies & gentlemen; nor does the Government argue that the defendant
was a member of Hezbollah;” and “this is especially true here as Nayyar is not an
ideologue or an Extremist.”

At my trial, the prosecutors lied in front of the jury and later in direct appeal
stated: “The Government acknowledges that it misspoke during the evidentiary
proffer... This was an error the government did not correct in the District Court.” (The
United States Court of Appeals for the Second Circuit dated October 14, 2015) These
gentlemen “Misspoke” was their answers to their misdeeds, at the Oral Arguments.

The FBI Agents, who searched my personal computer illegally, when it came to
light to cover the illegal search, they injected by saying that there was “child
pornography” on the computer. Nayyar challenged this issue on Direct Appeal. The
prosecutors and the FBI Agents admitted there was “NO CHILD PRONOGRAPHY” found.
This was a lie to lynch my reputation, integrity, moral and ethical strength. Then to put
icing on the cake, the District Judge Robert Workman Sweet stated “whether there
was or wasn’t doesn’t matter and so he made a mistake...FBI agent Kelly made a

mistake” {Oral Argument September 22, 2016). This type of attitude by a presiding

ft

Page 2 of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 79 of 83

judge is disastrous to the Judicial System and to the country. And this type of Justice in
the Southern District of New York has become a caricature unto itself.

My lawyer: Ms. Laura Grossfield Birger from Colley L.L.P New York, New York.

At the oral argument held on September 22, 2016 in the United States District Court,
southern district of New York:

Ms. Birger: Mr. Nayyar simply wants the court to understand, which | am sure
the court already does, that there was “No child Pornography”
and this was all a Red Herring.

The Court: It did not get to the jury is what | am saying.

Ms, Birger: it got to the jury, but | think it was on a disc. It was introduced at
trial.

The Court: you mean the disc was introduced.

Ms. Birger: Yes the entire thing.

The Court: The disc was introduced but that particular information was not put
before the jury as such?

Ms. Birger: Yes...the whole thing is part of the trial record.

Mr. President: The prosecutors and the FBI agents knew these supporting
depositions were false, misleading and it was done in bad faith while also violating my
Fourth & Fifth amendment Rights.

These same agents also stated that “Nayyar is an illegal alien.” This is not true.
| have been a legal resident in the United States of America since 1986. One of my
charges in the Southern District of New York was “being an illegal alien in possession
of a firearm.” Now, during the suppression hearing as to Patrick Nayyar held on
February 2, 2011 in the S.D.N.Y. The government lied that Nayyar was an illegal
alien; this | proved to the government and to the court presided by Judge Robert
Workman Sweet. The fact, | was not in the United States illegally or an illegal

alien...(see February 2, 2011 Suppression Hearing Transcripts)

Page 3 of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 80 of 83

Since | was no longer an illegal alien in possession of a firearm. The Government
on or around March 15, 2012, just a few days before my trial the government
superseded with a new indictment removing the previous gun charge. The new
indictment being: “Nayyar was conspiring to traffic in arms and ammunition or to
ship goods in interstate or foreign commerce.” Yet another lie. | have never shipped
or trafficked in guns or ammunition in my life let alone the 33 years | have lived in the
United States of America. (See: March 15, 2012 Pre-trial Transcript) Please also note
the affidavit for the arrest and search warrant, which was declared under oath before
the judges, was also wrong since it stated | was an illegal alien. This should have made
the arrest and search warrant invalid as it was based off of known false statements.

The Southern District of New York has become a dark breeding ground for
these conducts: When behaviors such as these are not checked they molt and
metamorphose into a gregarious nature. These individuals transform into an
untouchable class until they implode and demolish themselves of their usefulness,
such as the Clintons and Mr. Comey.

| was made out to be a Terrorist during the President Barrack Obama policies. |
am not denying the fact that there are some bad people, who want to hurt and ruin
this great nation. One only has to see the bigger picture, during Obama’s presidency
there were over a thousand cases involved in “Terrorism”. These liberals will promote
anything when it suits their agenda. Even now, today they blame you, Mr. President
of creating “/slamophobia”, “Terrorism”, “Racism”, and “Hate”. This is completely
ridiculous and highly inappropriate. Now, these Liberals are in Jingoistic support of
Muslims. Their hypocrisy of doing one thing while they were in power yesterday and
today out of power to sing a different song is to legerdemain the American public.
These chameleons and their pugnacity are catching up with them, because you have
revealed their true identity. Therefore they are no longer pseudonymous.

Mr. President, | am an immigrant from India, who was married to a young lady

from Belarus with two (2) American born children. My mother is an American Citizen.

Page 4 of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 81 of 83

My beloved father is buried in Flushing Cemetery, New York. | do have a burial spot
for my mother and myself next to my father here in Queens New York, | am Christian
by faith and a member of the Assembly of God Church. | graduated from Southern
Asia Bible College in Bangalore India. | have lived in the United States since 1985 in
New York. | have paid my taxes and have never taken advantage of government help
or assistance in these thirty-three (33) years. I also saved a woman from being
kidnapped by a cabbie in Queens. You can Google search this in regards to me. with
respect to my criminal record “it is almost non-existent” (Sentencing Transcript
October 27, 2014 S.D.N.Y.) \n the nine (9) years and four (4) months of being
incarcerated, | have not received a single violation or write up for misbehavior or
disobeying the authority. This speaks volumes about the content of my character.

| am neither a lawless or criminal minded individual. This accusation of
Terrorism has nothing to do with me, | am not a Terrorist nor do i share in their
religious belief. Please do not get me wrong | am not against Islam neither | am
against the people of that faith. | am who | am, regardless of what was done to
stigmatize me. it does not change my Christian Character, and to just talk or write to
you about my good behavior and conduct would be egocentric.

Please also note that | do not infer that all persons at the Department of Justice
and The Federal Bureau of Investigations are nefarious. Not at all Sir!! There are many
who serve this great nation with noble and powerful values such as courage, honor,
and pride. There are those who put their lives on the line everyday in our Armed
Services and Law Enforcement. My highest respect goes out to them and their families.
America is great because it has sons and daughters who are willing to live and die for
this great country then there are these men and women who are willing to stand up
for the “Rights” of the people regardless of color, or beliefs. That is the America |
came to, where the individual consciences become a collective human achievement
and history: A land of equal opportunity to pursue prosperity and success through

hard work, determination, and initiative. That is the American Dream.

Page 5 of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 82 of 83

In the end, | have to thank the Southern District of New York for these years in
prison. They have not been spent frivolously. They did take away my pleasures but
allowed me the time to flood my mind with ideas, creativity, and inspiration to solve
problems and to overcome weakness through sheer persistence. It also has taught me
the power of relationships between people regardless of class, color, beliefs, or
education. What 1 have learned here has become an advantageous tool. With this
instrument in any country | could exercise it and create a gravitational pull that will
have a centrifugal impact on millions of people around the world.

Mr. President, you have a very keen understanding and with the experience of
what is happening to you personally. Therefore, no one can tell you stories. In fact
you taught us that “A Frisbee can fly two ways”. You sir are a “Heroic Soul” elected
to remove the mist over the eyes of everyone in this great country. What we could
not see, you did to help us see. You have forever changed the Presidency of the
United States of America by being the head and not the tail. You truly love this
country and its people. | and many others wish that there were more men and
women like you who are attuned to the hearts and minds of the common people
below. To the elite class you are a threat because they cannot govern like you do and
they are good at being intoxicated in their self-righteous arrogance, and excelling at
spinning the media. In their unhappy admiration of you, they fester inside. In their
anxieties they sow discontent across the board. You have seen this from some of the
Federal District Court Judges against your policies to protect the United States of
America. The weakest branch of the government is obstructing the highest branch of
the government by legal hedging. This type of business has nothing to do with justice
but with flaunting their powers and their life-long positions. There are millions of
people praying for you and your family everyday. The greatest weapon is the Power of
Prayer.

In conclusion, it is my pleasure to write such a great man, who also grew up in

Queens, NY. This has been a Pyrrhic Battle. It has taken a lot of courage to stare into

Page 6 of 7
Case 1:09-cr-01037-RWS Document 111 Filed 09/09/19 Page 83 of 83

the abyss. In this journey of pain and loneliness only my faith in Christ and my courage
has upheld me. | was painted in the worst fight by lies, improper evidence, and
prosecutorial misconduct, which violated every principle of justice, fairness and the
integrity of the judicial system,

Justice has been elusive to me in the Southern District of New York. What | have
penned in these pages is true, and | do request Clemency from you. To set me free
once again, so | can see my mother and my children. My incarceration record speaks
for itself. if you cannot grant Clemency please approve my Treaty Transfer back to
India. The nature of power within our society is also relevant to the international laws,
order, and treaties it has signed. One thing for sure whether | am in America or India, |
will rise again. | do sincerely hope you will end this psychological moment.

God Bless you, your family and America abundantly, Thank you very much.

   
    

. oe af
Pe
@g. #77606-0
F.C.1 Pollock

P.O. Box 4050
Pollock, Louisiana 71467

Page 7 of 7
